Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 30 January 2003.
Last Saturday, Mr Joseba Pagazaurtundua, head of the municipal police in a village in the Basque country in Spain, was shot dead by a terrorist. On my own behalf and on behalf of this House, I have already conveyed our deepest sympathy and sincere condolences to his family.
Mr Pagazaurtundua was an active member of the Socialist Party. He was also an active member of the Basque citizen's initiative, ¡Basta Ya! - 'Enough is enough'. ¡Basta Ya! won the Sakharov Prize in 2000 and Mr Pagazaurtundua came to our Parliament to attend the Sakharov prize-giving ceremony at that time. By murdering him the terrorists have shown once more their denial of the right to life and their contempt for the right to freedom of political expression.
After this latest affront to decency we, in the European Parliament, wish to say today that we stand shoulder to shoulder with the victims, with their families and with those who are combating terrorism in Spain. I ask you, please, to observe one minute's silence.
(The House rose and observed one minute's silence)
The Minutes of the sitting of Thursday, 30 January 2003 have been distributed.
Are there any comments?
Mr President, I am taking the floor to point out to you a problem concerning compliance with the Rules of Procedure in the verbatim report of 30 January 2003, in the debate on world hunger and the elimination of barriers to trade with the poorest countries.
On page 15 of the verbatim report there is a written declaration by Mr Van Hecke of the Group of the European Liberal, Democrat and Reform Party, presented pursuant to Rule 120(7). This declaration is 357 words long, whereas the Rules of Procedure stipulate, and I quote: 'Members who have not spoken in a debate may, at most once per part-session, hand in a written statement of not more than 200 words that shall be appended to the verbatim report of the debate'.
Whereas I myself made the effort to comply with the Rules of Procedure on this point in my written declaration on the same debate, and one of my previous written declarations was abbreviated precisely on the basis of this Rule, I am surprised and I wonder whether there might be two sets of checks and balances in this House with regard to the application of the Rules of Procedure. May I ask for the Rules of Procedure to be applied in this case?
To the best of my knowledge a moderate degree of flexibility is shown. It is, however, a matter of concern that the Rules of Procedure be strictly applied. If, as a result, an amendment needs to be made to that effect, let us do that. Subject to that observation, the Minutes are approved.
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 6 February 2003 has been distributed. The following change has been proposed:
WEDNESDAY:
I have received a request from the Group of the Party of European Socialists, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left to include in Wednesday's agenda, without motions for resolutions, statements by the Council and the Commission on the situation in Iraq .
If this request is accepted the debate on Iraq could be included on Wednesday from 3 p.m. to 5 p.m. The other debates that afternoon would continue from 5 p.m. to 7 p.m. and Council Question Time would therefore be cancelled.
Mr President, my group has drawn up this request not just in view of the development of events, but essentially in view of the fact that the President-in-Office of the Council, Mr Simitis, has called an extraordinary summit, which may be held next Monday. And we believe it is very important at this moment - and this is the approach my group has taken throughout this debate and we believe it must continue - to try to achieve a united and decisive European position in order to ensure, essentially, that the war is not inevitable and in order to achieve a disarmament process - in relation to weapons of mass destruction, in the case of Iraq - which takes place under international pressure under the auspices of the United Nations.
This is our objective and we believe it is important that Parliament can hold a debate so that you can speak for us at the summit next Monday.
Mr President, I do not want to oppose a debate on Iraq, but your proposal involves cancelling Question Time in order to have one, and I very much want to put my opposition to that on the record, taking as I do the view that every individual MEP's right to put questions - enshrined, indeed, in the treaties - is one of the most important parliamentary rights, second only to the right to vote on legislative texts. We are becoming accustomed to important matters - it is always important matters - ever more frequently reducing or doing away with the time available for questions. I ask you to put a stop to this practice. Questions to the Council used to be held at 9 p.m., or from 8 p.m. to 10 p.m., and for ten to fifteen years that worked perfectly, until the Council decided it was tired in the evenings and had to leave, so that Question Time was moved to the afternoon, and since then, Question Time has been cut back or moved, always to make room for other items of business.
I ask you to take a long-term approach to this problem, and to sort it out.
Mr Posselt, your observation was more a point of order regarding Question Time. I specifically asked the House to take account of the fact that if we add the debate as requested, it would have the knock-on effect you mention.
(Parliament agreed to the request)
We now come to the one-minute speeches on matters of political importance.
Mr President, on a point of order, I wrote to you with regard to the Sandbaek report and a possible referral back. However, within the last hour there have been developments and I have no need to raise the issue here.
Wonderful! That sets a great example for the one-minute speeches to follow.
Mr President, on a point of order, I should like to ask you to write to President Bush and the Governor of Texas to protest against the execution by lethal injection of the British citizen, Jackie Elliott, last week, despite mounting evidence that he was innocent of the crime for which he had been convicted and was on death row for 16 years. There were numerous protests from the United Kingdom and people in prominent positions, and there was new evidence from police reports that pointed to other more likely suspects for the 1986 murder of which he was convicted, as well as urgent requests for crucial DNA testing.
The Texas authorities pressed ahead with the scheduled execution, despite the fact that a number of key legal appeals had still to be heard by the Texas Criminal Court of Appeals. His local Member of Parliament - a senior cabinet minister - led the protests. This signals to the world a curious sort of respect by the American justice system for the rule of law and human rights. Let us at least ensure that such injustices do not go unnoticed.
Mr President, you promised to investigate the matter of the dress code that an Italian MEP attempted to introduce during a hearing in Brussels. At the same time, you recommended that I obtain a good tailor, and I hope you are satisfied with the result, for the bill will be sent to yourself.
Mr Blak, it is too soon on a Monday for me to rise to such a challenge.
Mr President, something extraordinary happened at the end of the last part-session here in Strasbourg, when, for the first time in many years, a written declaration was supported by an absolute majority of this House. The statement, signed by 320 Members, demanded that, in future, the President of the Commission be elected by this House and no longer by the Council. The breakthrough was achieved by the 313th and 314th signatures, those of Mr Barón Crespo and Mr Poettering, whom I congratulate on their last-minute courage. It is my belief that it will strengthen our delegation to the Convention and help get it to accept this demand.
I wish to request that you forward this position - now an official one taken by Parliament - to Mr Giscard d'Estaing. There is now some hope after all that it will dawn even on the President of the Convention that the head of Europe's executive has to be elected, not behind the Council's locked doors, but in this House, the people's open forum.
We can do that, Mr Leinen.
Mr President, I know Mr Leinen to be an upright and honourable colleague. It could well be, though, that, for a change, he had an ulterior motive for the form of words he had drafted and wanted to make my life difficult. So I will take this opportunity to reiterate what I told Mr Leinen when he was guiding my hand to where I should sign. I told him, 'If I sign, I do so not as Chairman of my group, but in my own name, modest person that I am.'
Mr President, on a point of order, I would like to draw the attention of the House to a joint statement by the Communist, Workers and Left Parties against the aggressive war on Iraq. The statement, signed so far by 60 parties from five continents, notes among other things, that: 'aggression against Iraq, which is based on the new US doctrine of pre-emptive strikes, threatens to destabilise the whole region and bring grave consequences for human civilisation as a whole. It poses a huge threat to international peace and the system of international law, and creates a precedent for other arbitrary acts of aggression.'
The statement concludes: 'we must stop the aggressive war on Iraq. We must warn against attempts by the big powers to blackmail the United Nations. We must oppose any form of European support for the war or participation in it. We demand that our countries do not provide the United States with military or other facilities to carry out its aggressive aims'.
The question is, what will the European Parliament do to avert a war, in conformity with the wish of the overwhelming majority of the people of Europe? What will the European Parliament do to ensure that no Member State provides any assistance to the United States if they follow the path of war? I will submit a copy of the full text of the joint statement to the Secretariat.
Mr President, on a point of order, I want to welcome the fact that we have decided to hold a debate this week on the continuing developments in relation to Iraq. It is clear that a peaceful outcome to the current crisis is still possible. Dr Hans Blix and Kofi Annan have made it clear that if they are given sufficient time and if they get full and active co-operation from the Iraqi authorities, then war can be avoided. There are therefore grave responsibilities on us all to persuade the Iraqi authorities to give this full and active co-operation. There is also a grave responsibility on us all to ensure we demonstrate that international law applies to us all, and not just to Iraq, and to ensure that the United Nations is given its full legitimacy in the current situation.
I would appeal to the President of this Parliament and the Political Group leaders of this Parliament to issue a joint statement to the Iraqi authorities and the Member States this week, urging that Iraq co-operate fully and that we operate entirely through the United Nations, thereby ensuring that international law prevails.
Mr President, I would like to raise a very serious issue, to talk about a very serious situation, that of Cambodia. Despite the seriousness of the anti-Thai riots that have taken place in Cambodia, and Mr Hun Sen's responsibility for these events, or at least the management thereof, nobody knows whether the political groups have decided to address this matter at our next sitting.
I think that Parliament should intervene, however, rather because what is at stake here is democracy, the consolidation of democracy in Cambodia. Consequently, I would ask you, Mr President, to kindly send a letter to the Cambodian Head of Government to tell him how important the European Parliament and the European Union in general consider this situation to be. I have also asked the chairman of the delegation for relations with the Member States of ASEAN, Mr Nassauer, to invite the Cambodian ambassador to Strasbourg this week.
I hope he will be able to come. I believe we should support this country if we want to avoid the risk of a counter-revolution.
Mr President, I have just been in Uganda where I was made aware of the terrible tragedy that is being played out in the northern part of the country and that is being totally ignored by the international press. The conflict is taking place between the Ugandan army and the revolutionary movement, the Lord's Resistance Army, which daily abducts a large number of children. Approximately 800 000 internally displaced persons are living in wretched conditions in refugee camps. The situation in the refugee camps is now so desperate that many people are attempting to return to their villages only to find that the revolutionaries have burned and destroyed their houses and fields. A growing number of atrocities committed by the army against the civilian population is also reported every day. I should like to call upon you to contact the Presidency with a view to the implementation of an EU initiative that might help solve this conflict.
Mr President, I am taking the floor because I should like to warn you that your good name is being misused in the Danish media. They are saying that, at the Conference of Presidents where we had a video conference with Hans Blix, you said that the latter was warning us against sending a delegation to Iraq. Now, we both know, because we were present at the relevant Conference of Presidents and both participated in the video conference, that that is not the case. I think you should have an opportunity to say so, because anyone reading the Danish newspapers would believe otherwise. Your name is, then, being used in that connection, and this is something I think you should perhaps do something about.
I can do something about that now in making it clear that I have made no statement about the views of Dr Blix or about sending a delegation with regard to this Parliament.
On 5 February, the International Court of Justice in The Hague delivered its verdict in a case brought by the Mexican Government against the United States of America, a case concerning three Mexicans, ?in fact, fifty-four \u8722\'2d but three Mexican citizens in particular: Cesar Fierro, Roberto Ramos and Osvaldo Torres, who have been sentenced to death and are sitting on Death Row in Oklahoma and Texas. Whilst we are of course opposed to the death penalty in any country, there is more to this case than that, as the three Mexican citizens were prevented from receiving the help that is lawfully their due, in the shape of consular support from their own government. The authorities of the State of Texas reacted in an even more diabolical way, stating that the Court of Justice could not stand in the way of the executions. This is something about which the European Parliament has, of course, a certain tradition to live up to, and I commend to your consideration, along the lines of the attempt made earlier by Baroness Ludford, the possibility of writing to the governor of Texas about this.
Let me, in addition, take this opportunity to endorse what Mr Dupuis has just said with regard to the situation in Cambodia. The democratic opposition leader Sam Rainsy has now gone into hiding, accused of plotting to bring down the government. There is of course not a shred of truth in this, and I think that we should do something about this as well.
Mr President, on a point of order, I would like to extend my sympathy to the family of Joseba Pagazaurtundua, whom I knew personally. Human damage cannot be repaired. It is impossible to evaluate human suffering. Could the last victim of the ongoing conflict in the Basque country become the final catharsis for its solution? The European Union's own history provides recent examples of nations overcoming deep-rooted conflicts. We shall endeavour to set up a momentum of awareness.
I support all those who are eager to work constructively together towards real peace for my homeland. Nevertheless, this goal cannot be met without the strong commitment of the international community. Our failure on this approach has meant a further descent into renewed clashes. I am sure that a virtuous circle in favour of political dialogue will bring reward and results. A change of gear in the European Union's strategy is necessary and urgent.
Mr President, I will recall the words of Mr Leinen by pointing out that, at this time, the majority of this Parliament is in favour of the President of the Commission being elected by Parliament, which represents a substantial advance, because two years ago the majority of Parliament voted against this initiative, and is also evidence of the progress the European political union is making.
It is good to remember this at a time when there may be a humanitarian disaster in Iraq and when, for this reason, there is an attack by the United States with allies within the European Union, and allied with States which wish to join the European Union, against the idea of the existence of a political union present throughout the world.
And I would draw this Parliament's attention, since this is the place where the political notion of Europe must progress, to those who are attacking us by means of internal allies.
Mr President, we have just heard from the lips of Mr Gorostiaga a defence of murder as a method for resolving political conflicts. I believe this is entirely unacceptable.
I would add something else: a colleague of Mr Gorostiaga, the Mayor of Andoain, has refused to condemn this murder before all his citizens. I do not therefore accept this kind of argument. And I would say that, at this time, in the Spanish Basque Country the problem is not that there is a political conflict, but that there is a group who believe that murder is a legitimate method. And, since we are in the European Union, I draw your attention to the fact that in the Spanish Basque Country, which is the most autonomous of the European Union's autonomous regions, municipal elections are planned in which many citizens cannot participate since they are in danger of being murdered, like Joseba Pagazaurtundua.
Mr President, we have just been horrified to hear a member of an organisation which encourages, shelters, feeds, protects and funds the terrorists who have just murdered the person for whom we have held a minute's silence, call for dialogue and peace.
Mr President, there are times when cynicism can reach such a degree of moral degradation that it is truly amazing. Mr President, I would like to say solemnly here in this House that the presence of Mr Gorostiaga Atxalandabaso in this Parliament degrades the European Union, it brings shame on this House, and words cannot express, while the body of an honoured public servant is still warm, the nausea, disgust and repugnance the presence of this individual in a House of democracy and freedoms causes me.
Mr President, on a point of order, I would like on my own behalf and on behalf of many members of my group who were on the delegation to Iraq last week, to express our disquiet at media reports of you claiming we were being duped and manipulated by the Iraqi regime.
We were accompanied by many members of the media, who surely were not also being duped and manipulated. Their coverage shows quite clearly that we spoke out against the regime, that we insisted on full cooperation with the weapons inspectors and that we brought up past issues such as the gassing of the Kurds. In my opinion, this is questioning the credibility of the large number of Members of this Parliament who felt it necessary to go to Iraq because Parliament itself would not send an official delegation.
I fully agree with Mr Barón Crespo that murder is no solution to political conflict. That is why many of us went to Iraq. We believe that murder is no solution to political conflict and that we must do everything we can to ensure a political settlement. It is very disturbing to hear you, as President of this Parliament, criticise us in the media and question our credibility.
You did not hear me, Mrs McKenna, but you may have read something in one Irish newspaper. Since it was not a quotation of what I said, if you have a problem with it, I suggest that you take the matter up with the sub-editor concerned and not with me.
Mr President, this part of the sitting is usually dedicated to recounting the litany of horrors perpetrated in the world: massacres, breaches of human rights, torture and the violation, in general, of the most basic principles of civilised life.
Today I would like to sound a contrary note and welcome something that has happened recently in Mozambique. A journalist, Carlos Cardoso, was murdered there for having blown the whistle on a corrupt group of individuals close to power. It was thought that the legal system would not be able to bring his murderers to justice. The legal system did work, however, and his murderers were convicted, with stiff sentences. This means that Mozambique, where until recently a war devastated an entire country and threw an entire people into poverty, now has democracy and the rule of law. Consequently the Mozambican authorities and legal system must be supported and encouraged. Now, Mr President, I wish to mention something that has happened here. I am reminded of what Fernando Savater, to whom we awarded a prize, said, recalling Chateaubriand: 'I know of no one more cowardly, more servile and more contemptible than a terrorist', and I would add 'or those who protect terrorists'.
Mr President, I would like to draw your attention to something regarding which the Member States here in the European Parliament do not enjoy equal status. Parliament's Visitors Service is its calling card for the public. Each Member State should have its own permanent official working in the service, who speaks the language of that Member State and can explain to visitors how Parliament works.
Parliament has now taken the decision not to have a permanent official who speaks Finnish. Finnish will be the only language not used by any permanent official to give explanations to groups of visitors regarding the work of Parliament. This, I believe, is discrimination against one Member State and one language. It is not in the interests of Parliament if all languages do not have equal status and if one language is merely catered for by temporary assistants or officers, instead of having senior officials telling visitors what happens in Parliament.
I hope you will be able to do something about this situation and that the Finnish language will enjoy equal status with the other languages.
Let me check the details and I will get back to you with the results of my enquiries.
Mr President, on a point of order, tens and thousands of people around Europe and throughout the free world, including the United States, will take to the streets next Saturday in protest at the proposed war in Iraq. It is important that we do not let this day go by without acknowledging the initiative taken by Germany, France and Belgium in proposing further United Nations intervention in Iraq to consolidate the search for weapons of mass destruction in that country.
The people of Europe recognise that they are protesting not against America, but against President Bush and against war. It is very important that this day should not go by without our acknowledging this initiative.
Mr President, the leaders of the USA and Britain, unfortunately with the connivance of many - if not all - of the governments of the members of ???? and the European Union, are moving towards all-out attack on the Iraqi people, with incalculable consequences both for them and the rest of the world. To justify their attack, they have submitted unsubstantiated and obsolete evidence to the UN, provided by the CIA's 'evidence is us' department or lifted from PhD theses or bugged telephone conversations in the 1990s, as the US ambassador to Greece admitted to the press the other day. This is their excuse of an argument for committing a terrible crime against the long-suffering Iraqi people who, as I had the opportunity of seeing for myself last week, have paid a heavy price over the last 12 years for the 1991 bombings, the embargo and the tyrannical dictatorship of Saddam Hussein.
We speak for the overwhelming majority of our citizens taking to the streets day after day, when we say: No to war and the embargo against Iraq! Respect for the right of the Iraqi people to determine their own future! No more using the UN to legalise force!
This crime can be avoided. The problem is whether the European Parliament will abandon its indulgent, Pontius Pilate approach and come out clearly against this criminal war.
Mr President, as part of the mission of the unofficial delegation in Iraq, I was able, along with three other Members, to go to Makhmour in the Northern part of Iraq, which is under Iraqi sovereignty, close to the autonomous Kurdish zone. Makhmour is a refugee camp for Turkish Kurds, of whom there are around 10 000. Because of their support for the PKK at the time, they were unable to find refuge in the autonomous zone and, in the event of war, they are likely to be the first victims. That is why they want to go home, to their Turkish mountains.
I would ask Parliament, and I would ask you personally, Mr President, to write to the Turkish authorities, asking them to readmit these villagers whose village was destroyed more than ten years ago. These people want to go home, and they will be the first victims if they are unable to do so. That is why I think this request is fully justified.
I would ask you please to supply the full details on that matter to my office.
Mr President, I had not intended to ask to speak today. Political freedom involves allowing the expression of opinions that we find disagreeable. Today, I hear speakers who are unwilling to hear a Member of this House say what his electors expect of him. I think that Mr Gorostiaga has been elected to show that there is another side to what others are saying concerning the Basque country, and that is what he is doing, whether we agree with him or not. I might add that I have not heard him inciting people to commit murder, something that marks a line which none may cross, but I do plead for tolerance for divergent opinions with which we do not agree. It is only on that basis that Parliament is able to function.
Mr President, on a point of order, two Members have raised the question of comments attributed to you in both Irish and Danish newspapers. You said that those comments were not correct. You advised us to contact the sub-editor of the Irish newspaper concerned. It is my experience that the Independent Newspaper Group, in which these comments appeared, does not accept clarifications or corrections from those of us who do not agree with its political line.
Therefore, Mr President, could you contact the editors concerned in the Independent Newspaper Group and ask them to carry a correction of the remarks you made?
No, I will not do that. What they put in as a quotation was correct. What else they carried, by way of opinion, was not mine. I can assure you that what they included in quotation marks was true, but the words that were used here by one of the Members about you being 'duped' are not words that I used. I am not prepared to deal with the matter in those terms.
(Mr De Rossa: 'It is a point of clarification')
No, it is not a point for plenary. You may take it up with me privately. I am not responsible for issues that are not quoted.
(Mr De Rossa: 'It is your responsibility...')
I will not accept responsibility for what is not a quotation of my own. That is the end of the matter as far as I am concerned.
(Mr De Rossa: 'I will pursue this matter')
You can pursue the matter if you please, but I will not waste my time on it.
I apologise once again to colleagues who were on the list to speak, but we have overrun the time allocated. That concludes the item.
On behalf of Parliament I welcome to our official gallery the Committee on Energy Policy of the Danish Parliament, the Folketing, and its president, Mrs Madsen.
We are very pleased to see you here. I hope that your meetings and your time with us in Strasbourg will be productive. Thank you for coming.
The next item is the Commission statement on the World Economic Forum (Davos) and the World Social Forum (Porto Alegre).
Mr President, the debate you have included on today's agenda concerning the World Economic Forum and the World Social Forum gives me the opportunity to share with you, on behalf of the Commission, a few thoughts on these two events which took place recently in Davos and Porto Alegre respectively. I say thoughts rather than observations, because I personally did not take part in either one of these events due to a scheduled trip elsewhere in Brazil to make contact with the new Brazilian President and his government.
Much has been made of two opposing views of globalisation, which supposedly characterise these two fora. These two events, however, have many things in common. First of all, they were both created as places of thought and places of influence. They were also both created gradually in order to influence global economic and political development. Lastly, they are also both products of the globalisation that they feed, even though their views of what globalisation is and should be differ. Furthermore, these differences do not just exist between these two fora, but also within each one.
We at the Commission therefore feel that it would be a mistake to analyse these two events from the sole point of view of their differences, their opposition, their confrontation. It is also interesting to note that the main themes of each of these events also have something in common. At the World Social Forum, for example, the debates concerned world democratic order, antimilitarism and the promotion of peace. At Davos, the first theme discussed was 'security and geopolitics'. The debate at Porto Alegre on what, there, were described as principles, values, human rights, diversity and equality is not entirely unrelated to what at Davos was called a debate on trust and values. Therefore, even if the terms used are different, there is, between these two conferences, a certain degree of convergence on the nature of a fair number of problems that affect our world. I would add that, this year, some people were even warmly welcomed in both fora. I am thinking in particular of the new President of Brazil, Mr Lula da Silva.
The Davos World Economic Forum clearly continues to attract an international elite, mainly from the world of business, but also from politics, the media, NGOs from now on, universities and religious groups. In quantitative terms, that represents 2000 participants and this is clearly a great deal less than the 100 000 people present at Porto Alegre, which actually attracted five times as many people as the last time this Forum was held, in 2001. As political leaders, we cannot fail to take seriously an expression of public opinion on this scale. This expression, in my opinion, reflects a deep feeling of dispossession felt by a significant number of citizens from every country of the world in the face of the globalisation process. There is a clear message behind all this movement: the citizens are telling us that they do not want to suffer globalisation. They want it to be regulated, they want it to be controlled, they want it to be monitored, they want it to be mastered. They want globalisation to be a project that integrates rather than divides the whole planet.
What is this globalisation of which we have spoken so much again this year at Porto Alegre and at Davos? First of all, globalisation is not a project, it is a movement, it is the product of the convergence of technological, economic and political processes, whose path is being mapped out more and more clearly before our eyes. I do not believe that there is a plot behind globalisation. There is a logic which is the one that dominates our world: market capitalism. The instability and injustice that were condemned both at Davos and Porto Alegre are one of the consequences of the effectiveness of this market capitalism. In the absence of world regulation and adequate internal policies, this injustice, this instability, this unpredictability are rising today, increasing inequality and widening, in a number of cases, the North-South divide, while continuing to threaten the environment.
In this regard, our point of view in the Commission is clear. To those, on one side or the other, furthermore, who would have us choose between growth and justice, we would answer that we refuse to choose between growth and justice, or justice and growth. We need both. We must accept market globalisation, because it releases tremendous development potential. However, we must provide a global regulatory framework for it in order to ensure that this development will be fairer and more sustainable than it is at present. From that point of view, the multilateral negotiation instigated at Doha in November 2001, within the WTO, is in line with this dual objective of opening up the markets, on the one hand, and rules and the integration of the southern countries, on the other, while guaranteeing the latter increased access to the northern countries according to the degree of preferential treatment.
In a way, this global regulation is the synthesis that we are trying to achieve of Porto Alegre and Davos. This synthesis is difficult and painful. It is taking a while to establish for at least two reasons. The first is that it is coming up against powerful interests, as illustrated by the battle underway in Geneva over access for developing countries to essential medicinal products, which we will discuss again later on. The second is that regulation implies, if we are serious, a convergence of joint preferences on matters such as the environment, health, workers' rights, the place of public services and cultural diversity. We know that, within Parliament itself, the discussions on this subject are sometimes heated. It is therefore easy to understand that addressing these subjects in order to find an international agreement is naturally going to be a long-term project. It is the task of organisations such as the World Labour Organisation, the FAO, the WTO and various standardisation bodies in the field of the environment, health and cultural diversity to reconcile free trade with respect for minimum standards.
We must therefore ensure that the multilateral system is developed, reinforced, and built more solidly, so that it allows countries to adapt differently to market capitalism. In this way, developing countries would be able to implement effective, heterodox strategies to catch up with other countries, in a number of cases, while we, the countries with more advanced economies, would be able to make swifter progress on the road to social justice and environmental protection. I feel that this is the message that has reached us here in Europe this year, from both Porto Alegre and Davos.
Mr President, Commissioner, ladies and gentlemen, the World Economic Forum met in Switzerland and the World Social Forum in Brazil. I wonder why they met in parallel, and thousands of kilometres apart, rather than together. The European Parliament's debate today, with its joint discussion, gives a good example, as these two subject areas do not absolutely have to be in contradiction to each other. If we want to make use of the opportunities afforded by globalisation and to minimise its risks, we need to be prepared to think in an integrated way rather than score points off each other.
This combined approach is in line with the ecologically responsible market economy, which is our model for the political order. We are in favour of the market, but the market has its limits when it comes to the areas of social responsibility and environmental sustainability. This joint debate accords with the strategies we formulated in Lisbon and Barcelona, and with our principle that business creates work and that everything that creates work is society's business.
In his closing address, Kofi Annan, the Secretary-General of the UN, called for a war on poverty. We share the belief that globalisation must go hand in hand with great efforts at fighting poverty. Our resolution therefore lends weight to our endorsement of the goals of the United Nations' millennial declaration of war on poverty and calls on the Commission to submit an annual report to us on what progress has been made worldwide in the war on poverty and what contribution we have made to it.
We are drawing closer together. State borders, time zones, distance and size divide us less and less as time goes on. We are becoming ever more dependent on each other. We bear ever greater responsibility for each other in global terms. When others are stricken, we are affected. Globalisation is happening, and what matters is that we make good use of the opportunities with which it presents us and minimise its risks, across both hemispheres. This is where we need Europe to have more clout on the world stage. We need a world economic and social order that is fairer and more just. Issues relating to the global social and economic order are matters of European domestic policy in the same way as European policy is part of national domestic policy. We need Europe to be stronger and more determined.
Our continent has an answer to worldwide globalisation - that answer is Europe. We have to do our homework for ourselves. The Lisbon strategy is the right way ahead, but we have to turn from its lofty aims to the clear definition of specific objectives, laying down timetables and responsibilities. On our continent too, a place must be found for our common objectives in all government programmes and work programmes. That is why we emphasise the fact that the potential of the internal market has not yet been exhausted, that unemployment rates are too high and that we have to put all our efforts into reducing them here as much as anywhere else. We call on the Council to require every single Member State to undertake budgetary and economic reform along the lines recommended by the ECOFIN Council. Lisbon and the Internal Market are the tools we need in order to respond to globalisation and to discharge our obligations to the world at large.
Mr President, to the statement used as the leit motif or motto of Porto Alegre, 'Another world is possible', we should add the issue of whether the world, with its current tendencies, without changes or reforms in view of globalisation, can develop in a peaceful manner. The events of recent months are not exactly cause for optimism in this regard.
Just as the strategic mantra of the Cold War was deterrence, that is, the threat of mutual destruction, now, within a plural and contradictory framework, it appears that the belief is arising that the dominant concept must, in a disturbed and dangerous world, which is increasingly insecure, be that of prevention.
Nevertheless, we are seeing a growing and increasingly visible conflict over the form effective prevention policies may take.
On the one hand, we see the response of a form of globalisation resulting from deregulated market capitalism, the unilateral leadership of the strongest and the new doctrine of preventive, dissuasive military action and ad hoc coalitions.
On the other hand, we see increasingly large sectors with very opposing ideological positions, but which agree that, in view of the globalised world, the response must be a multilateral policy of democratic rules, global reforms and peace, particularly in view of the threat of terrorism, stating that what we essentially have to do is remove the sources of hate and humiliation in the world.
Mr President, ladies and gentlemen, I believe that, in the face of this emergence of a world public opinion demanding reforms of globalisation, we need a realistic vision, broad consensus on reform and concrete and financially viable initiatives.
Europe has a vital interest in this issue. It must exert a world influence and be fully aware of its global responsibilities. Its original raison d'être was peace, following the devastating wars of the twentieth century. Over the last fifty years, it has perhaps been the first effective supranational response to the challenges of globalisation. In order to pursue this development, we must establish ourselves as a global player, with a more united and powerful foreign policy, despite all the current difficulties, because these movements, this global civil society, is increasingly demanding a Europe, a united Europe, and we must not disappoint.
Mr President, Commissioner, ladies and gentlemen, I would like to start by saying how pleased I am that these two global forums have run their course without violence; we have experienced rather different ones. I would like to put forward a few points on behalf of the Group of the European Liberal, Democrat and Reform Party.
The first is that there is still large-scale and persistent poverty in the developing countries despite all the developed world's pledges to halve poverty by 2015, and our good progress towards this has come to an end. As I see it, this is another area where there is a major role for the private sector. This is not about the major international concerns always transferring production to the countries where wages are lowest in order to reduce their production costs. This is about their consciously seeking partnerships with local firms and organisations. By investing in local trade and industry, by making sure that they make good social provision for their employees and that men and women receive fair wages, they can contribute a great deal to the fight against poverty. Corporate Social Responsibility is not only a splendid expression but also of fundamental importance. This must of course be exercised on a completely voluntary basis and from the bottom up. So I call on business too to be as socially responsible as possible when making investments. The ideal is that business at a national level should implement this in all its policy areas.
A second point that I want to make has to do with the importance of education in combating poverty. Here, too, the private sector can do its bit. By deliberately using their own know-how to support local vocational training, this sector can give the people a better education. In the long term, this will also be of benefit to their own personnel policy. In all this, I do not, of course, want to play down the part played by the developing countries' national governments and by the international community. Human rights must always be nurtured and promoted. These include good working conditions, along with democracy and good management, for which the developing countries' national governments are themselves responsible; they must take action themselves, even though the developed countries can give them support. Through constructive policies in their own countries, in which the environment and freedom of access for everyone to all the basic amenities, such as water and land, have a major part to play, they too can contribute to spreading prosperity on a fair basis.
It is to be hoped that the outcome of both forums will be that these points are taken on board, and then we will perhaps have a better chance of reducing poverty, if not by 50% by 2015, then by an amount not too far from that objective.
Mr President, I was able to be in Porto Alegre and can indeed confirm that the large number of participants, the diverse regional nature of these participants and of the organisations they represented and also the richness of the debates and of the proposals and conclusions drafted and adopted in the course of the work undertaken there on the main issues of the day established the World Social Forum as an unparalleled expression of social movements and, in general, of world civil society.
As the Secretary-General of the United Nations quite rightly said, these factors confirmed the event especially as a crucial and undeniable milestone in the quest for solutions to the enormous challenges facing humanity today in the various plans put forward and also in creating a real alternative to the neo-liberal model.
Held once again in Brazil, but this time coinciding with the election and inauguration of President Lula da Silva as President of that country, and since he was one of the major driving forces of the World Social Forum, this event was, of course, influenced by these factors. These factors today represent new and more promising prospects, especially demonstrating a new attitude that represents a clear break with the status quo that has prevailed in recent times.
The need to give substance to a new world order of progress and peace, proclaimed by President Lula da Silva in Porto Alegre and also in Davos, was of course the central issue in Porto Alegre and probably represents the greatest challenge we face today. Consequently, and as was made clear there, the United Nations must be given a new boost and a new profile. It is also crucial to thoroughly change, reform and readjust basic methods and guidelines, in particular of some of the key instruments of the current world order such as the International Monetary Fund, the World Bank and the World Trade Organisation.
Nevertheless, coming at a time when absurd US intervention is being planned for Iraq, the World Social Forum was able, clearly and in line with the will of the broad majority of world public opinion, unequivocally to affirm its rejection of such a war. Porto Alegre was not, therefore, by any stretch of the imagination, merely a critical counterpoint to Davos. In its three versions, it established itself as a fundamental pillar in the construction of a real alternative to the neo-liberal model that Davos broadly represented. This model is inextricably linked to the situations of social injustice, iniquity, division and crisis that we are seeing today. For this very reason and while Porto Alegre grows and is accepted, Davos, which is extremely elitist, is increasingly redundant and caught up in the contradictions inherent in the model it advocates and in the damaging effects it has.
Solutions to these crises were sought unsuccessfully in Davos, because there was no consideration and even less analysis of the underlying causes of this crisis. Attention was focused on economic growth, but the importance of the fair distribution of wealth that this growth should provide was overlooked. What was omitted in particular were the damaging effects that the primacy of the market causes, especially in terms of deepening the North-South divide, of increasing poverty in the world and of environmental degradation. It therefore comes as no surprise that President Lula da Silva's speech in Davos should have caused such ripples. I hope that it does considerably more than this in future. As a matter of fact, in this context, I would say that the European Union can and must contribute to ensuring that it does.
Mr President, this was the last time the Porto Alegre Social Forum and the World Economic Forum will take place on the same day. The Porto Alegre Forum took place against a backdrop of active opposition to and protest against the possible war with Iraq, and the Economic Forum in Davos discussed the future of the world in an atmosphere which one very authoritative commentator described as more regrettable than ever. I feel that, from this point of view, it is extremely significant that dialogue, which has thus far been greatly lacking between these two events, was represented by the presence of the Brazilian President, Mr Lula da Silva, who, in both cases, upheld the need for huge structural reform - the kind of reform that he has undertaken to carry out in his own country - of the world economic system, wholeheartedly condemning the empty principle of free trade at all costs, which only actually applies to the poor countries since the wealthy countries can afford to be protectionist whenever and however they want.
Not least for all those who firmly believe that the role of the Union on the international stage is not just to be a vassal but to endeavour to bring about democratic globalisation, it is clear that the election of President Lula da Silva and his government is cause for hope and huge expectations, as you will certainly have noticed, Commissioner Lamy, since you were in Brazil in the days immediately following Porto Alegre.
At Porto Alegre, the movements confirmed their mission to become a kind of outpost for an attentive, active world public opinion, and this was quite clear, not least to the 700 members of parliament who were present and agreed on an agenda which I feel is worthy of mention here. First and foremost, active opposition to the war: four members of the Brazilian Parliament took part in the much-criticised delegation to Iraq, and there was very broad support for the initiatives seeking to instigate parliamentary debates all over the world, in addition to the demonstrations due to take place on 15 February.
The challenge, however, which we feel to be particularly important for our institution and the European Union is the Cancún conference and reform of the international financial institutions. On this matter, unlike the situation as regards the question of Iraq, Europe does have some clout, and you, Commissioner Lamy, represent it with great authority. Europe can make a difference. What we are asking from you is simple and important: transparency, not least towards Parliament, in terms of the negotiations you conduct, and the possibility of open debate at least as regards basic decisions on investments, agriculture and the liberalisation of services. There is no need to shy away from this. We need to have the courage to uphold positions which are sometimes uncomfortable but which can make it quite clear that the European Union is not blindly following the lead of the United States but takes its responsibility towards the world seriously. For instance, Commissioner, please do not backtrack on the agreements you committed to at Doha on medicines and TRIPS.
Mr President, Commissioner, I will not repeat what I have said before on the subject of globalisation and the so-called neoliberalist model. I will endeavour to go straight to the point. The point is that what we can do, what Europe can do to respond to the many undeniably rightful demands is fight on one particular front, the open, most sensitive front, for North-South relations, and to free, or create the conditions which make it possible to free, hundreds of millions of people from hunger and poverty. We must fight on the front of protectionism, starting with the slogans, with the many things which have been said even in this debate. When we say that the wealthy can indulge in protectionism in any event, we are saying something that is undeniably true, but we saw at Doha that, for the wealthy countries, protectionism means introducing social clauses, environmental clauses, talking about food safety and using these instruments - and we were reproached for this at Doha by Indonesia, Brazil and India - for protectionism.
'Do not give us your milk, do not give us your agricultural products, please, because your giving us milk and wheat represents unfair competition for Peruvian farmers ? Do what you are asking us to do: open up your markets ? Open up your markets ? trade means work. If we cannot market our products we will have more unemployed men and women.' These were the words of the Peruvian President, Mr Toledo, to us a month and a half or two months ago in a formal sitting in this Chamber. We must respond. In this connection, I would like to take advantage of the presence of Commissioner Lamy to say that the modalities for the post-Doha agriculture trade round presented by the European Union do not go far enough. We must be bolder. We must not continue to let the United States carry off the prizes for genuine liberalisation of the agricultural markets. The United States adopted its Farm Bill last spring, sending out a lamentable signal of protectionism and farming subsidies - as they had done with respect to trade - with regard to its internal market, but, in the area of foreign trade, putting forward a proposal which goes much further than the European proposal. I believe that, on this matter, Europe must - if everything we are saying is true, if all the attention we are claiming to pay to the countries of the developing world where others are not is genuine - be much more courageous.
This is a practical political decision that we have to make, in the knowledge that there is a price for going against protectionism. Not everybody agrees that these are good principles: there will be opposition from the textiles lobby, the farmers lobby. Do we have the courage to do it or not?
Mr President, thank you, Commissioner Lamy, for an interesting introduction to this discussion. I believe first of all that, as long as the crisis in connection with Iraq continues, it is difficult to talk about these two meetings and the globalisation debate as such. If no constructive solution can be found to that crisis, and preferably a non-violent solution, I believe that our debate on globalisation and the attempts to find constructive solutions to a series of constituent problems will be damaged for a long time to come.
This debate has gone on for no more than approximately ten years. I amused myself the other day by looking up the word 'globalisation' in a dictionary from the beginning of the 1990s. It was not even to be found, so this is a relatively new debate. Nonetheless, we can see how it goes in different phases. What I take to be the message from both Davos and Porto Alegre is that what is now before us is incredibly important and interesting, namely to try more clearly to define the rules and the framework within which we must live for the foreseeable future. It is hardly a case of being in favour of, or against, a market economy. Rather, it is a question of which rules and which frameworks are to apply in the market economy that has now largely spread throughout the world.
Quite obviously, there are a number of deficiencies and problems at present. Allow me to address a couple of issues. First of all, poverty and the situation of the poorest countries. It is hard to see how many of today's poorest countries are to be able to hold their own in the evermore knowledge-oriented economy that is being developed. Trade is important, of course. I agree that we can do a lot to make things easier for the poorest countries, especially in the areas of agriculture and textiles. That is something we must do, too, but, in the case of countries that have almost nothing but raw materials to offer on the market, it is difficult to see their being able in the long term to provide themselves with a stable foundation if we do not, in a quite different way, help them to develop and build up their capacity. Factors as far back in the process as research and research institutions have a role to play in training and the development of trade and industry etc. As the trade system operates at present, with a number of countries entirely dependent upon raw materials which, moreover, have fallen in price, the situation is coming to resemble a boxing match between a heavyweight and a lightweight boxer. I believe we must adopt a quite different and much more generous approach to this area when it comes to issues of capacity.
A second issue is the whole set of problems in connection with the environment. As long ago as at the Rio Conference, it was observed that current patterns of production and consumption are not sustainable in a world with six, seven or perhaps eight billion people living at approximately our level. The solution is not, of course, to hold back development in the poor countries. Rather, it must be to develop completely new technologies. Commissioner, I am afraid that we are doing much too little to try to help promote technological advance in the poor countries. This is an area in which we could do very much more. There is no reason whatsoever why, when it comes to energy production, transport, chemicals, agriculture and waste management, all these poor countries should have to go through exactly the same phases as we ourselves have done in our own development. It must be possible to give an impetus to technological advance in a quite different way, but then that would also require more in the way of targeted aid in this area.
These are just a couple of proposals for giving some focus to this debate on globalisation and its framework, rules and basic conditions. In conclusion, I want to argue that Europe and the EU that is now developing in relation to the Convention must adopt a strong leading role in this area if we are to obtain constructive development.
Mr President, Commissioner, some of us did, in fact, go to Porto Alegre. What we saw there was thousands of citizens, trade-unionists, representatives of non-governmental organisations and women's movements debating and advancing analyses and proposals to change globalisation, its rules and its institutions. From that point of view, Porto Alegre III is no longer simply the anti-Davos demonstration that Porto Alegre I was. These are citizens disputing and rejecting the inevitability of a globalisation devoted to increasing the wealth of the wealthiest, to leaving the poorest on the touchline and destroying the environment. They reject globalisation with institutions and rules that are strong and inflexible when it comes to defending the economic and commercial interests of the powerful and their businesses but weak when it comes to defending social rights, upholding the Kyoto protocol or combating tax havens. This is therefore a highly legitimate protest even in terms of the principles and values of the European Union. Above all, it is an attempt to impose globalised solidarity, or responsible globalisation.
In this regard, Commissioner, I do not believe we can say that the choice is between growth and justice, in which case it is, of course, easy for you to say that the Commission does not pit the two against each other. I believe the choice is rather between growth of profit alone and justice, on the one hand, the growth of speculative bubbles, the 'Enron' economy and, on the other, more redistributive growth that takes account of social inclusion: an economy at the service of mankind. It is a choice between the commodification of all activities, natural resources and genes and, on the other hand, the ideal of access for all people to the world's public goods, to water, health, medicinal products, energy, education and public services.
These concerns expressed at Porto Alegre, to which we should add cancelling the debt, reforming the international institutions and peaceful conflict resolution are effectively, in principle, concerns that the European Union has at heart for promotion on the international stage. We must therefore consider this movement as supporting us in our endeavours because, just as we cannot change a society at country level without the support of social movements, so we cannot transform globalisation without the support of this global civil society. It represents great hope because it is not based on people only considering themselves, their own nation, their own ethnic group or their own religious group, but, on the contrary, the establishment of new rules on a global scale. It therefore represents hope. We still need to be equal to the questions raised by this movement in relation to the European Union.
I shall cite three examples. Firstly, Europe often prides itself on providing the most public aid for development (55% globally). That is true but, at the same time, our agricultural subsidies are ruining agriculture in the southern countries and, in particular, small farmers. What are we going to do to change this, to promote food security and self-sufficiency? Secondly, the arrival of Mr Lula da Silva in power in Brazil has inspired great hope but the IMF is imposing on him an annual budgetary excess of 3.75%. What are we going to do to loosen the IMF's vice-like grip on Mr Lula? We are part of the IMF. Furthermore, we have more votes there than the US. Thirdly, as regards public services, there is much protest against the privatisation imposed by the IMF in the developing countries. Today, through the WTO and GATS, these countries are sorry to see that we, the European Union, are asking them to liberalise water, postal services and even energy. Commissioner, are you, in order to respond to this global civil society and the hopes of the southern countries, going to change the demands of the European Union so that, in Cancun, we might say that Europe is genuinely on the side of those who want a different kind of globalisation?
The Economic Forum and the World Social Forum met concurrently, reflecting the split between the outlooks they represent. The venues for each were also symbolic: the Economic Forum met in the ski resort of Davos, the World Social Forum in Porto Alegre, in the midst of a continent in full-blown economic crisis. Yet, in my view, opinions do not have to be so sharply divided. It is unfair simply to equate globalisation with an unbridled cross-border capitalism that is to the advantage only of multinationals. Those who were called anti-globalists have themselves understood this, and now call themselves alternative globalists. I think that general free trade still always offers the best guarantee of economic growth in all parts of the world, even in the poorest. The European Union is the best example of this. The thoroughgoing economic integration of Europe by means of the internal market and the opening up of our internal borders have already made it possible for us to live in what is at present one of the wealthiest parts of the world. It is this unique model of true globalisation that we have to take out into the wider world. There is certainly no way back. As the European Union, we have an important part to play in this debate. We must endeavour to bring the speakers at Davos and Porto Alegre together in an attempt to persuade them that liberalising world trade is an equitable way of improving living standards and bringing greater prosperity to the whole world.
Mr President, I wish, first of all, to talk about something that is of concern to us all: the issue of war and peace, which was addressed in Davos and Porto Alegre. In Davos, it was discussed because of the effects of the economic situation of the war against Iraq that the United States and its allies have decided on. Without denying the disastrous effects on the world economy of the militaristic decisions of George Bush, what was at the heart of the proposals made in Porto Alegre against the war and in favour of peace were the serious political and humanitarian issues raised by the United States' aggression.
We have a situation in which ultraliberal capitalism, which can be seen as the domination of globalisation by the most powerful States and the huge multinational corporations, is leading the world towards disaster. Especially today, we are on the brink of a humanitarian disaster in Iraq, causing the death of thousands or hundreds of thousands of people, amongst the poorest and most needy members of Iraqi society, especially young people, with the United States counting on the complicity and action of its European allies.
Mr President, we must remember that the governments of the United States and of some Member States of the Union, against the beliefs and wishes of the majority of European citizens, are reaching the point where they are calling into question the model of European political integration that brings with it the awareness of another form of globalisation, which is more human and egalitarian and which demonstrates greater solidarity. The United States even want to destroy the idea of a constitutional political Europe with an independent role in the world.
The other issue I wish to raise, Mr President, concerns international maritime traffic, the safety of our seas and of our coastal communities. The World Parliamentary Forum presented this problem as one of the main concerns of the 'old world' school of thought. The European Union must attach priority to resolving this problem, which today particularly affects Galicia and other European countries, from the Spanish State to France. The sea represents life itself. We cannot allow it to be owned and contaminated by a greedy, irresponsible and corrupt form of capitalism that enjoys the complicity of some European States. I therefore hope that the European States and this Parliament take the decisions that are needed to prevent the destruction of the sea that gives us life and sustains us.
Mr President, Commissioner, where is the truth to be found? Not in Davos, which uncritically embraces globalization, which focuses only on economic growth, which concentrates its attention on the creation of wealth, which supports US foreign policy and which acts as spokesman for corporations and for States. Nor however, was the truth to be found at Porto Alegre, which demonises globalisation, which is only interested in improving social and environmental policies, which focuses on wealth redistribution models, which openly declares itself to be anti-American and which acts as spokesman for NGOs and the unions.
Davos without Porto Alegre makes no sense and the same applies to Porto Alegre without Davos. The two complement one another and need to work on reconciling their approaches. This reconciliation is now to be found in Rio de Janeiro, in Johannesburg, in Lisbon and in Gothenburg. In the face of globalisation, which has brought undeniable economic and technological advantages but which has also heightened the visible imbalance in the world, it makes little sense to proclaim its end, mainly because it is unstoppable. The challenge is to regulate globalisation, taking sustainable development as the model to pursue.
I therefore think it is important, first of all, to have international sustainable development policies that assess social, environmental and economic performance, as we will be doing at the forthcoming Spring Summit. Secondly, we must embark on 'greening' the world economy. Today, producing 'green' is not sufficiently competitive and consuming 'green' is still a luxury. We must take action on prices by adding on the environmental costs of all products. This involves eliminating environmentally unsustainable policies, it involves eliminating trade barriers, it involves analysing products throughout their life cycle, and it involves changing consumer and production standards to ensure that we break the link between economic growth and the degradation of resources. Thirdly, international governance must be given a boost by reforming institutions such as the World Trade Organisation, the World Bank and the Bretton Woods rules and by creating new institutions such as a World Environment Organisation. A new institutional blueprint is crucial if we are to be able to put the tools provided by globalisation at the service of sustainable development
Mr President, ladies and gentlemen, I should like to start by congratulating the European Parliament on having scheduled this debate on the differing, if not outright antagonistic positions of the Davos Economic Forum and the World Social Forum of Porto Alegre. I have taken part in both forums and know what I am talking about - in Davos, around twenty years ago, when I was Prime Minister of Portugal and had to negotiate hard for a loan from the International Monetary Fund. In Porto Alegre, I have taken part for the two last years as a Member of the European Parliament.
The last Social Forum, which took place last January, was particularly significant, as has already been said, for the number of participants, around 100 000, who had come from all over the world, it was significant for the around 1 500 NGOs and other civic associations that were present and, above all, for the quality of the speeches. Incidentally, it was not only the World Social Forum that took place in Porto Alegre: there were also other forums such as the World Forum of Judges, the Local Authorities Forum, the World Education Forum, the World Independent Media Forum, and the World Parliamentary Forum.
This World Forum in Porto Alegre gave rise to a new sociological phenomenon: global citizenship, which means people getting together as part of a network, freely and regardless of their political parties or religious or secular affiliations and fighting, in a peaceful and orderly way, for their rights and for what they consider to be fair. This is an important civic and participatory form of activism, which will continue on every continent with the meeting of various regional forums, since the next World Social Forum will be held in India.
This year, the Porto Alegre World Forum was attended by a unique personality, the recently elected President of the Republic of Brazil, Luís Inácio 'Lula' da Silva. In his extremely coherent speech to a crowd of hundreds of thousands of listeners, he explained to the Forum why he had accepted an invitation to attend, following the Porto Alegre Forum, the Davos Economic Forum, which some of his supporters found hard to understand. It was not so hard to understand, however: Lula explained to the audience of politicians, businessmen and experts gathered at Davos, and I quote 'that his war was different; it was the fight against hunger and poverty, for access to better education, against diseases and epidemics such as AIDS, not the war against Iraq or to call for higher rates of growth at the expense of unemployment and of greater poverty'. Curiously and paradoxically, his speech, which was the same at both forums, was characterised by sincerity and truthfulness, and perhaps this is why it was applauded so loudly in Davos, considerably more than Colin Powell when he defended the inevitability of the war against Iraq. Even when they are defending interests, people also have a conscience and this is what drives the world forwards, even in these current troubled times.
Mr President, Commissioner, I am delighted to see that you give equal status to Porto Alegre and Davos. The Greens, like Mr Désir and a few others, we who were behind the Porto Alegre parliamentary forum, are delighted to learn that alterglobalisation is beginning to find an echo among you.
I believe that President Lula has, indeed, taken the right step, because he came to present first to Porto Alegre what he was going to defend in Davos, in other words, the reconstruction of a fairer economic order. I feel that this democratic, socially aware, political move is a step along the right road: civil society should have its say first and then the decision-makers of the global economy. Market capitalism cannot continue to be the dominant form of politics. I would remind you - even if this is perhaps a sophism - that democracy and politics normally take precedence over economic considerations. It is vital to prove this, as that would also make it possible to avoid a pre-emptive war such as that proposed by the Bush government, which is largely subservient to multinationals which have a far greater need for oil than for ideas.
Lastly, these same multinationals want at all costs to reappropriate sustainable development and the common goods belonging to all mankind such as water, air and energy. It seems to me, however, that in Cancun, Commissioner, you should help us to defend our idea of globalisation. It is right that we should concern ourselves with current GATS negotiations, because they represent quite a risk, and it is right that the southern States should know that we support them with regard to each individual's right to food, drinking water and breathable air.
Mr President, Davos and Porto Alegre are in different continents, but in them global problems were dealt with along the same lines. Business resources and entrepreneurship combined with the know-how, skills and legitimacy of the rest of civil society can provide lasting solutions to the problems of globalisation.
The average cow in the OECD countries receives two euros every day in state aid, while more than two billion people live on less than two euros a day. More than a billion people have to get by on less than one euro a day. That is such a small sum of money that it does not even meet the basic requirements of international human and fundamental rights. The right to life cannot be separated from the right to food, water, health services or work, and the right to have an opinion cannot be separated from the basic rights of a civilised society. These rights are what the economy is built on. Human rights are not a luxury which we can afford only when the economy is growing: they are a necessary prerequisite for companies' viability and stability.
In Russia, for example, conditions for business cannot improve significantly without some fundamental adjustments being made in the implementation of human rights and in the law. At present in Russia it is possible to solve problems informally with reference to arbitrary, unwritten and ever-changing laws, which only adds to corruption.
It is therefore in the interest of companies too to be involved in the implementation of human and fundamental rights. One way is participation in the UN Global Compact. Under this scheme first proposed four years ago at Davos by Secretary-General Kofi Annan, a company commits itself to nine simple basic principles in the area of human rights, labour standards and the environment.
Furthermore, in the EU a framework for the social responsibility of companies has been promoted, but alongside voluntary action we need binding legislation. We should show up those companies operating in the EU, which either here or elsewhere have contributed directly or indirectly to human and fundamental rights violations, by naming and shaming them. In addition, we should develop suitable sanctions to impose on companies which are guilty of, or have contributed to, human rights violations and corruption outside the EU.
Businesses ultimately have enormous influence whatever the community, region or state they are located in. The day business genuinely decides to fight against corruption and human rights violations is the day globalisation will mean and consist of something quite different from what it does at the present time.
Mr President, Commissioner, ladies and gentlemen, for a long time it was claimed that the movement, which began in Seattle before continuing in both Porto Alegre and Florence, was the expression of an anti-globalisation that was ineffective in the face of the allegedly effective modernism of the world liberal economy, represented by the Davos Economic Forum. Davos, where the elite were to meet, against Porto Alegre, where popular opinion would meet.
The theory is now belied by the facts. While the Davos Forum seems to be unsure of itself and on the defensive, the global social movement, that of the citizens, meeting in Porto Alegre, does not hesitate to enter into the dysfunctional world of the elite of Davos and the strength of its proposals is based on civil public force.
In the face of environmental deterioration, the NGOs that take part in the forum propose the internationalisation of environmental protection and universal sustainable development. In the face of the exploitation which often results from a market economy with no restrictions, the trade unions propose the globalisation of social rights, in particular through universal respect for the seven fundamental work standards laid down by the ILO. In the face of unilateralism and the return to the policy of pre-emptive war, the World Social Forum proposes global political and social mobilisation in favour of peace.
With regard to the WTO and GATS trade rounds, the Social Forum outlines the territory of universal public goods and declares them world common heritage: water, health, energy and culture are thus included in the list of inalienable rights. Lastly, in the face of the flagrant inequality with regard to hunger, it was proposed in Porto Alegre to implement better global redistribution of wealth, in particular through cancelling the debt, but also through taxing capital transfers for the benefit of development.
At Porto Alegre, in the face of the discredited image of Europe that the United States wants to disseminate everywhere, another Europe was also discussed, a Europe about whose shortcomings we have no illusions but which many envy us, a Europe that is a model of successful integration.
These are the specific proposals arising from the Porto Alegre Social Forum, where only popular opinion meets, Commissioner. I am sorry. The main question remains, however: how will we in the European Union, in the Commission, receive these proposals? Could we imagine, more broadly speaking, that these hopes might be included in our European political agenda for another kind of globalisation, our kind of globalisation?
Mr President, the fact that I was in Porto Alegre and not in Davos is not the only reason why I feel that, of the two fora held at the end of January, the Porto Alegre Forum was certainly the most important. It outlined a range of constructive proposals for world policies on the environment, peace and freedom of expression and combating hunger and disease. It is particularly important that the European Parliament should take into consideration what was said at the Forum regarding the forthcoming World Trade Organisation meeting in Cancún. We know that an agreement on services is planned, but we do not yet know which services will be covered by the agreement and made subject to the rules of free international trade. The Forum and, I believe, Parliament's concern is the possibility that the services to be liberalised might include certain essential social services such as education or health and certain essential public commodities such as water. Any subjection of such services to market rules would be a breach of the fundamental rights enshrined in the Nice Charter and other formal international treaties. The Commission must give Parliament prior notice of the list which it intends to propose and uphold in Cancún, so that it can assess it and express the views of the European citizens on these extremely sensitive issues.
The Forum also recognised and welcomed enthusiastically the possibility that the European Union should become a model for other structures of supranational and regional democratic governance, first and foremost as a means of limiting conflict and establishing peace. From this particular perspective, it is no coincidence that the Porto Alegre Forum was held in Brazil and that President Lula da Silva has now intervened. Indeed, not only can the European Union become the model for a similar political initiative in Latin America, but its very existence and independent international structure will benefit from a decisive boost in a world in which, thanks, not least, to President Lula da Silva and Latin America, multipolarity is developing, although that multipolarity is currently under great threat from the intention of the United States and some of its most faithful allies to declare war on Iraq unilaterally.
Mr President, Commissioner, I have been in Porto Alegre, the civil alternative to Davos, which was discussed earlier. It would be preferable not to have two opposing fora - one economic and one social, one governmental and one civil - each calling for completely different political orientations for the future. In Porto Alegre, local authorities, members of parliament, trade unions, non-governmental organisations, judges and teachers proposed - perhaps idealistically - that another world is possible, and not just possible, but necessary.
In Davos, directors of multinational companies and ministers concluded that the key elements for the new world economic agenda are the real value of companies in view of the volatility of their share values, trade as a fundamental instrument for sustainable development and the principles to govern the activities of the multinationals. In other words, the distance between the citizens and the people with real power is only increasing. During these two minutes, I will just give a couple of examples: in Davos there were references to AIDS, but there was no reference to the need for pharmaceutical laboratories, whose investments in advertising and marketing are double their investments in research, to open up their patents to developing countries. Another example: it is considered that commerce is an important factor in development but there is no reference to reciprocity in the opening up of markets. The protectionism of the rich countries, including the European Union's agricultural policy, has a negative impact on development.
I believe, Commissioner, that Europe must be a model for reducing the distance between each position. The economic order promoted in Davos must be accompanied by a social and political order such as that called for in Porto Alegre. The participation of European parliamentarians in Porto Alegre is a good symptom, but the European Union's partnership with citizens' movements must go further. We urge the Community's institutions to join in with global campaigns on access to water, agriculture, food safety and public services. We also ask the Commission to support the creation of a world fund to combat hunger and poverty.
Mr President, those who have taken part in our debate this evening cannot, I believe, fail to be struck by the similarities between the views of the Members speaking on both Davos and Porto Alegre. The first are Mr Karas and Mr Obiols i Germà, who both, in a way, asked us the same question: is it possible to seek, on a global scale, this domestication, this capitalist government that Europe has cultivated on its own soil for over 200 years? Could this social market economy with which you all, with very few exceptions, credit Europe, be a project for the world?
I believe that the response could be affirmative. This could be our response, with a certain number of conditions. The first is accepting that sustainability in the economic, social and environmental sense can be a genuine common project, and it is that sustainability that is the real basis for stability and security. If we agree on the first point, the second condition to be met is undoubtedly to form alliances on this subject with other parties in the world, and I find the concept of global public goods mentioned by Mrs Zrihen and Mr Désir interesting in that respect. Then, clearly, the third condition is to succeed in providing our planet with the system of governance it needs. Undoubtedly that system will have to be more comprehensive than the measure available to us today, which is both partial and unbalanced. On this point, I agree with what both Mr Miranda and Mr Moreira Da Silva said.
It is clear from the wording of all these conditions that this is unlikely to take place without a Europe that is more solid, more united and more involved than today's Europe. In any case, that is what I think I understood on hearing Mrs Frassoni's statements and, on this point, the Commission agrees. Much remains to be done, as Mr Désir said with regard to the IMF proposal, and I agree with him on that point, even if his interpretation of the WTO's General Agreement on Trade in Services continues to pose us a few problems here or there. However, that is a discussion that I will also have to have with Mrs Auroi and a number of others. Much clearly remains to be done, and I believe that the consideration of the current geopolitical situation, whether in terms of Iraq or the Middle East, reminds us, if this were necessary, that the objective of a common foreign and security policy - which is inextricably linked to the projects that you would like Europe to implement in the field of globalisation - is still a long way off.
I shall now speak on a number of more specific points. I agree with Mrs Sanders-ten Holte and Mrs Korhola about the importance of companies' social responsibility. Private initiatives might come from the world of business to achieve better management of globalisation, just as, furthermore, there might be citizens' initiatives on what President Suarez called citizen and social mobilisation. This is proven, in particular, by fair trade and by consumer movements in favour of labelling that is environmentally friendly or promotes better social conditions for production. We are quite aware that, in these areas, nothing will be done without mobilising society itself.
As regards the role and intervention of the parliaments and democratic control, Mrs Frassoni, you are aware of the Commission's position on the place that this House, this Parliament, should occupy in this kind of debate, particularly where multilateral trade issues are concerned. We would refer you to the Convention, which once again must rule on this point. Let us hope that, on this point as on others, the Convention will be more productive than the last intergovernmental conference.
I shall not dwell on agricultural issues. We will come back to them in the debate that is to follow.
With regard to the technological gap to be overcome, Mr Wijkman, you are correct, and I believe that we in the Commission agree on the fact that our public aid to development should, in a number of cases, be reoriented or reviewed.
As regards the service industry, the Commission's proposals are now on the table. Your Committee on Industry, External Trade, Research and Energy may take them up under the conditions of our institutional agreement. These same proposals are also on the table of the Council of Ministers. Thus, the time for public debate has begun, and I personally am delighted.
To end this debate, I have received six motions for resolutions presented in accordance with Rule 37(2) of the Rules of Procedure
The next item is the Commission Statement on the 'Authorisation of generic medicines at WTO level'.
Commissioner Lamy has the floor once again.
Mr President, this debate is an opportunity to discuss with you the work taking place in the World Trade Organisation on access for developing countries to medicines at an affordable price.
As you know, the members of the WTO have not been able to find a solution within the time set, which was the end of 2002, to the problems encountered by developing countries which do not have the capacity to produce medicines, since the debate concerned that exact problem following the agreements signed in Doha.
The European Union has put a great deal of effort into searching for a solution. We are adopting, and that has always been the basis for our position, an approach which, on the one hand, allows reduced-price medicines, including generic medicines, to reach those who need them, and on the other, allows the pharmaceutical industry to continue to invest in research.
We would like to reach a balanced result, first of all because we need to solve what is a substantial, in some cases tragic, social problem in many developing countries, and secondly because this situation clearly weighs heavily on the climate of trust that needs to reign around the table of the WTO in order for progress to be made in the Doha negotiations.
We have therefore worked very hard to try to find a solution that is both legally sound and sustainable, by refusing a moratorium on the regulation of differences of opinion as a solution to this question and rejecting any ideas of derogation from the outset. We do not feel that either of these two methods fulfils these two conditions of soundness and sustainability. We therefore cannot accept the current situation which is either failure or half-measures such as the moratorium, even though this half-measure provides a temporary solution.
The Union's position remains the same. We need to find a multilateral solution as quickly as possible, a sustainable, fair, solution which provides a sufficient degree of legal security for all the players to be able to join forces.
That is why we have fully accepted the draft agreement of 16 December that was on the table. We found that it was reasonable and balanced and that it fulfilled the Doha mandate, and that is why, like the overwhelming majority of the members of the WTO, we were won over by it.
The problem of scope as regards the various types of health problem still remains. We know that only the Americans have been unable to join the consensus on this point. This situation, I have said this publicly and I repeat it to you now, is deeply regrettable, and this obstacle must be overcome.
It is clear to the Union that the Doha mandate is intentionally broad and that we must respect this. In case of a serious public health problem, and I reiterate the terms of the Doha Declaration, the WTO mechanism allowing generic medicines to be imported can and must be activated.
We are therefore seeking an agreement that can go further, given the scope provided by Doha, including the assumption henceforth recognised by all that diseases such as AIDS, malaria, tuberculosis and a whole list of others would be covered as a general principle, and that is why we have suggested involving the WHO, which has undisputed experience in the field of public health.
We did so on the basis of a list which I would like to specify is neither exclusive nor restrictive. We feel that the use of the system should not be limited to the diseases on this list. There must be no misunderstanding on this point.
For any other serious public health problem, in the event of doubt over the basis for the measure, a member of the WTO could request a medical opinion from the World Health Organisation. This possibility of requesting an opinion should allow the United States to overcome their reticence with regard to the use of the system by developing countries.
This would simply be a non-restrictive opinion. There again, I would specify that this would in no way constitute an attack on the sovereignty of the Member States in the field of public health. We all know that the role of the WHO is, at least currently, purely advisory.
Our objective, in placing this proposal on the table at the beginning of January, has been achieved. Discussions have begun again. Our proposal acts as a basis for these discussions and we are going to do all we can, as we have over the past few months, to convince the members of the WTO of the need for a compromise that is as close as possible to that of 16 December. We must make progress. Too many countries need to import low-cost medicines. We know that the temporary measure that enables them to do so today is not permanent, and from that point of view we do not want to and cannot disappoint them.
Mr President, thank you, Commissioner Lamy, for your introduction to this important and complicated subject. It is only just over a week since Parliament, at first reading, voted by a large majority in favour of a new regulation on combating HIV, malaria and tuberculosis in the poor countries of the world. We had been working on this issue for almost a year. The debate focused sharply upon the uneven struggle waged in the vast majority of poor countries between, on the one hand, the spread of serious infectious diseases and, on the other hand, access to the resources available both for preventing that spread and for helping people who have been affected and have fallen ill.
A large problem in this connection is the fact that such a small portion of the world's health research is directed precisely at those diseases that strike such a large proportion of the world's population. The reason for this is, of course, that a great many pharmaceutical companies see no real profitability in this type of research. That is why we must seek innovative solutions. The market alone will not manage successfully to solve this problem. What, instead, is required is cooperation between the public aid organisations and industry.
Another problem touched upon in the debate was the current imbalance within TRIPS and the WTO when it comes to the possibility, in special situations, of having recourse to what are known as compulsory licences. I am naturally aware of the negotiations in which the Commissioner has been involved. I can only regret that nothing has been achieved in the way of results. This is an incredibly important issue. The countries most dependent upon these exemption rules in the TRIPS Agreement are now in a position in which they are being discriminated against.
I myself believe that, ideally, those countries in the South that lack production capacity should be treated in precisely the same way as countries in Europe or North America. The compromise that Commissioner Lamy is now trying to bring about contains a list. I think this list appears to be fine, but ideally, of course, there would be no need for any list at all. If we are now nonetheless to be heading towards a compromise, I think that what you have accomplished so far is commendable. I also think that the link with the WHO is an interesting idea. I believe I can guarantee that you have Parliament's unqualified support in your endeavours to achieve a positive outcome, so that action can be taken on this issue too and, above all, so that the whole Doha process can continue.
Because what hopefully will be some form of solution will be in the nature of a compromise, I also think it would be entirely reasonable to establish a deadline, for example a couple of years from now, by which this compromise should have been evaluated so that we can really see if it is operating well and, if it is not, can develop and improve it.
In conclusion, I want to say that it is incredibly unfortunate that we have ended up in this position. I find it incomprehensible that there is actually opposition on this issue. I can understand the concern about the existence of cheating and parallel imports, but these are general problems that it should be possible to solve and that should preferably not take precedence over the health care situation in the world's poor countries.
Mr President, this evening we will identify what are probably the two make-or-break issues for the next WTO round in Cancun - TRIPS and public health and agriculture. Developing countries' perception of our good faith, good will and sincerity towards them will be tested by our attitude to these two issues. As we know, binding agreement was reached in the form of the Doha Declaration, paragraph 6 of which highlighted the difficult issue of WTO members with insufficient or no manufacturing capacities in the pharmaceutical sector, who could face difficulties in making effective use of compulsory licensing under the TRIPS agreement. The Council for TRIPS was asked to find an expeditious solution to this problem.
Commissioner, we welcome the efforts you have made and the backing you have had to get this implemented. In an innovative and welcome suggestion you enlist the aid of the World Health Organisation. If the intention is not honoured, the new constraints would violate the spirit of the Doha Declaration and would show bad faith. I am sure you are right - and we have had discussions about this - to reject a moratorium on disputes or, indeed, a derogation. Neither is an adequate solution.
The behaviour of the United States, not just on this issue but also - and far more seriously in some ways - on the issue of Iraq, is becoming increasingly difficult to understand. Indeed, the only possible explanation is its politicians paying undue attention to the financial interests of pharmaceutical companies who paid for their election. They have come up with only a unilateral solution and a narrow list. This is inadequate!
Two deadlines have been missed already, and there is a real risk of deadlock if the efforts which we have channelled through you come to nothing. Concerns which have been raised, for example on the diversion trade in generic medicines, are being tackled. Hence the regulation by the Council of Ministers.
Let us welcome your proposal of 7 January. It is a multilateral solution which enlists a reputable and widely trusted agency, the World Health Organisation. As you said, the solution must be lasting, fair and legally viable. The conflict should be examined on the basis of the guideline that public health has primacy over patents. We cannot overestimate the importance of finding a solution to this issue. I wish you very good luck, Commissioner.
Mr President, in this debate it is perhaps worth citing once again what the Doha Declaration actually says. I quote: 'The TRIPS agreement does not and should not prevent Members from taking measures to protect public health', and it: 'can and should be interpreted and implemented in a manner supportive of WTO members' rights, to protect human health and, in particular, to promote access to medicines for all'. It is worth bearing in mind those words and repeating them for the record, particularly for the consumption of US observers. I doubt they are listening right now, but perhaps we can send them a copy of the Minutes of this stimulating discussion later on.
The US position is not just contrary to the spirit of the Doha Declaration: it directly contravenes the letter of the Doha Declaration. As such, it is a slap in the face for all developing countries which invested so much hope in the Doha Declaration and in the objectives of the Doha development round. It represents a spectacular assertion of narrow and misguided commercial interests over the greater prize of a development round itself. It is worth making that clear because if you then consider the commercial interests at stake, it becomes even more incomprehensible why the US is single-handedly blocking agreement in this area.
I would now like to quote a press release from the European Federation of Pharmaceutical Industries and Associations. It states that: 'over 95% of all medicines on the WHO drugs essential list are off-patent, and studies show that there are relatively few patents on AIDS drugs in Africa'. In other words, that statistic alone suggests there is very little commercial risk for either the European pharmaceuticals industry, or the US industry itself. It is all the more frustrating to watch these deadlines being missed - even applying the logic of their own commercial self-interest - as a particular sector in the US blocks progress in this field.
My group strongly supports the initiatives taken by Commissioner Lamy and the European Commission. We sympathise with his position and ask why it is that the US pharmaceuticals industry seems to have been able to marshal US government support in backing its irrational reaction to the EU proposal. Unilateralism with a reason is just about comprehensible. Unilateralism without any logic whatsoever is unforgivable.
Mr President, I would also like to express my group's support for the good work of the Commissioner aimed at providing a satisfactory solution to this conflict which has arisen in Doha in relation to the United States' position. I would like to point out several inconsistencies: as a doctor and a teacher, I am aware of the range of reports presented each year by the World Health Organisation, which always cite the famous Horowitz vicious circle, according to which illness creates poverty and poverty creates illness. We therefore have to break this vicious circle by helping to eradicate diseases - amongst other things - because the eradication of disease increases economic capacity and that helps to put countries in a position to produce, to have their own industry, and helps to provide access to these medicines for the people who need them. We are therefore talking about a duty in which we have a high degree of responsibility.
It is also regrettable - as other speakers have said - that the unilateral position of the United States in this regard is having a bearing on one of the most negative aspects of the process of neoliberal globalisation we are suffering, which consists of increasing inequalities and hindering and weakening the situation of the countries with fewest resources. We therefore have to understand that it is the European Union, which is based on a desire for peace, development and solidarity, which can introduce elements to ensure a rebalance within the context of this neoliberal process of globalisation which is under way in order to provide it with the elements which - as has been said during the previous debate - arose from the World Social Forum in Porto Alegre.
We therefore believe that the European Union's efforts to make the World Health Organisation an organisation with the authority to be able to indicate the necessary health situations at any particular time to be appropriate, and we therefore support Mr Lamy's position.
Mr President, I am amazed and saddened that this matter should be back up for discussion. In November 2001, the developing countries were rejoicing in the Doha Declaration, which authorised them to have recourse to compulsory licences for public health reasons. There is just one cloud on the horizon: countries with no production capacity must have the medicines they need manufactured in another country and a company may only manufacture a medicine if 51% of its production is intended for the national market.
This problem in paragraph 6 should have been solved before the end of 2002. It has still not been solved. In the meantime, the American pharmaceutical laboratories, who are the main financial backers for the Bush campaign, have returned to the attack. The proposals made by the United States or the European Union, which are each more restrictive than the last, have resulted in failure. Today, the Trips Council is proposing to return to the previous wording allowing recourse to compulsory licences in urgent cases, a solution that proved inapplicable and led to the Doha Declaration.
The objective of paragraph 6 must be to ensure that countries with no production capacity can genuinely use compulsory licences. On the contrary, however, some proposals create discrimination between first-class countries with a production capacity and second-class countries with no production capacity, which are, in fact, the poorest countries. The former will be able to use compulsory licences to manufacture any medicine that responds to a public health problem that they themselves have identified, whereas the latter will have to prove that they are experiencing a national situation of urgency.
Although, in theory, all countries may have recourse to compulsory licences, in practice, the poorest countries will have to fight to have urgent situations recognised, obtain their licence and have their medicines manufactured. This proposal is unacceptable and I would ask you, Mr Lamy, to propose a solution that is genuinely beneficial to developing countries so that health takes precedence over profit, as you yourself said so well.
Mr President, the crux of this issue is very simple. It is that there are 42 million people in the world today suffering from the AIDS virus, yet we have the technology and the treatments available to combat diseases such this. However, people in the developing countries cannot afford to pay the exorbitant prices for the medicines needed to treat sufferers of AIDS and other diseases such as malaria and tuberculosis. If we are to provide these medicines to those who need them, we have to override the intellectual property rights of companies who have patented the technology to combat these diseases.
We can achieve this by reaching an agreement between all contracting parties at the level of the World Trade Organisation. The crux of the discussions is the relationship between intellectual property rights and public health issues. If developing countries can be given the right to distribute these much-needed medicines to their own people on their own licensing terms, then the cost of these medicines will be substantially reduced.
We all recall the much publicised court case brought by 40 pharmaceutical companies against the South African Government on this issue. We have a moral obligation to support the effort of finding the way to provide urgently needed medicines to people in developing countries.
This is a matter for the World Trade Organisation, but progress, I regret, is far too slow. Last November, the European Union presented a compromise proposal to the WTO ministerial meeting in Australia to find a solution to this important matter. However, it now appears that the US Government is just not satisfied with the terms of this compromise. The US Government believes that too many diseases are included in the European Union's proposal. Too many diseases are included they say, when in the meantime people are dying from AIDS, malaria and tuberculosis. Over three million people will die from AIDS this year alone. The technology is there to provide suitable treatment to sufferers of this disease. Intellectual property rights will have to be put to one side so that we can alleviate the suffering of millions of people who will die needlessly, if we do not find an urgent solution to this issue.
On a separate but related matter, I have called on the members of the international community many times to increase their budgets to combat the AIDS epidemic. In fact, debt relief programmes must be put in place for developing countries with high levels of AIDS sufferers.
Mr President, Commissioner, this debate calls to mind concepts of peace and solidarity upon which the European Union was founded. The principle of solidarity applies not just within the Union but also to the people of less developed countries.
The European Union upheld this concept when, in the face of United States obstruction, it took the initiative and authorised the importation and use of generic and low-cost medicines for underprivileged communities. As a rapporteur to Parliament on directives relating to medicines, I have worked on directives concerning the authorisation of the marketing of medicines within the European Union. I am therefore well aware of the issues involved. I understand that it is important to strike a satisfactory balance between research and generic medicines, between data protection and the price of the medicine and between innovation and authorised copying.
I do not however wish to revisit these issues today, nor do I wish to delve into the issue raised by a number of countries, namely whether the right to health should take precedence over the right to patent. In certain circumstances, this issue can be resolved quite easily. Do we have the right to let people waste away? Do we have the right to allow people to die when they could be treated? This would amount to failing to help a person in danger. In accordance with the principle of equal access to medicines and therefore to health, I would urge the European Union to use all its influence to support these authorisations. At the same time, the Union should however ensure that a specific framework is created and that the process is completely transparent. I believe it would be helpful for the World Health Organisation to act as arbiter in this, and would like to adduce three reasons for this.
Firstly, effective measures should be implemented to prevent the parallel importation into the European Union of generic medicines destined for developing countries. If such controls are not introduced, the people we wish to help will not receive the medicines destined for them. Furthermore, such parallel imports would undermine the quality health system we wish to develop within the European Union. The relevant authority should draw up a permanent register of generic medicines destined for developing countries to ensure the effectiveness of such controls. I hope this list will evolve over time as new diseases appear, in order to increase the efficiency of product distribution and quality control frameworks. As for the quality of these medicines, we know that they are not third-rate products. On the contrary, we know that they are just as effective as other medicines. Making such products available, however, could only be one aspect of curing disease and fighting the epidemics we are trying to curb.
Lastly, Commissioner, the provision of local infrastructures, control laboratories and training for professionals is in fact just as important as making these products available. For all these reasons, I think the WHO should take on the essential role of guarantor for the process of making medicines available to all.
Mr President, in the multilateral spirit of world solidarity and the global coalition against international terrorism immediately post 11 September, we in Europe, under the inspiring leadership of Commissioner Pascal Lamy, have gone all out to build bridges, to win the USA over and to make Doha a successful development round.
Ultimately the deciding factor turned out to be developing countries' access to cheap medicines without paying for patents, either by their own production or by importing them. Ultimately the political breakthrough came. All developing countries can now establish when they are having a serious health crisis or problem and nothing is preventing them, not even the TRIPs agreement, from buying or producing cheap medicines. That applies to all developing countries and all medicines. There are no restrictions, and no external prior approval is needed.
The assignment was to round this off in a legally conclusive text. This should have been done in December 2002, but it failed because the USA, in my opinion, was no longer adopting a multilateral position. I believe President Bush trampled all over the Doha agreement in favour of his own pharmaceutical industry. Commissioner Lamy, you have always told us that you are negotiating on behalf of the whole of Europe and that you accept the European Parliament as possessing powers of democratic control and codecision.
Well, this is an important point for the Group of the Party of European Socialists - and, when I listen to my fellow-Members, for many other groups too. We should like to say that you enjoy our full support, but we do not wish to bow under pressure from the USA any further. So: this far and no further. We want no restrictions on countries, no restrictions on the types of medicines, nor any prior approval by an external authority. That is naturally a little different from the advice from the WHO. We do support stringent measures to protect our own European market against dumping, however.
With more than 90% of AIDS patients in developing countries, we want Europe to unambiguously decide which side it is on and to strictly limit itself to a solution in line with the political Doha agreement.
We urge other groups in this Parliament to vote accordingly. The interests of AIDS, tuberculosis and malaria patients worldwide must be at centre stage. Not commerce. Necessity knows no law. The TRIPS agreements must not be a limiting factor. As the PSE Group we are convinced that if this point fails, Doha will be keelhauled and Cancun will have failed before it even starts. Then there will be no development round! And that is the last thing that the world will permit in the current, very serious crisis.
That is why we are taking this clear stance. Having heard my fellow-Members Mr Wijkman, Mr Clegg and Mrs McNally and many others, I think that Parliament is on the point of making a clear judgment and giving Commissioner Lamy, who, as he has understood, enjoys our full support, a powerful mandate.
The arrangements made in Doha are crucial for allowing people in developing countries better access to medicines, particularly those for diseases associated with poverty. My group is of the opinion that Commissioner Lamy has taken some excellent initiatives with a view to making healthcare more easily accessible, including in the poorest countries and specifically in those countries that do not have their own production capacity.
I would, however, like to put forward one criticism, although I agree with all the things that have been said here. Access to medicines is not only a question of money. There are two other issues that I would like to raise.
Firstly the infrastructure in the countries concerned, and in this case I am talking about distribution and about which people in those countries get access to these medicines. Distribution means that there must be an infrastructure, something that is completely absent in many poor countries. What is even worse: this is not a priority for the regimes in the countries concerned. For example, a person taking AIDS medicines has to take them up to three times a day every day. This means that they have to stick rigidly to their treatment regime and that distribution channels are therefore needed to ensure that the patients concerned can always obtain their medicines. If this does not happen, the remedy will be worse than the disease, because people will become resistant to these diseases and that will ultimately work its way through to Western countries as well. Then new medicines will have to be developed. That is my first point.
My second point is that regimes are often, in fact, corrupt. In such cases it turns out that the only medicines that are made available are the ones we have exported to these countries at low tariffs or the ones that can be produced there without patents, and even then they are only available to the better-off and not to the poorest population groups for whom we had intended them. What is more, they are sometimes re-exported or simply exported to Western countries.
Commissioner, Mrs Plooij-van Gorsel is painting a very negative picture of developing countries. Fortunately, things are progressing at this moment, although diseases are progressing even faster. It is precisely this race, against AIDS, tuberculosis and malaria, that we must try to win. Attempts are actually being made to set up basic healthcare systems in many countries, in which, in fact no such things once existed, and the European Union must not be found wanting in this. It is the case that there was a time when treating people who became sick despite prevention - which, let us be honest, is not perfect even today - was an unachievable ideal. For the first time, however, there is hope that people - even those who are HIV positive - can in fact improve their lives and the quality of their lives if they have access to medicines. It is therefore of the utmost importance that you succeed in your assignment, Commissioner. All of us here in the European Parliament support you in your endeavour to ensure that disease can be overcome, even in countries which do not have the resources to do so themselves. The failure of Doha does, however, make us pessimistic. I hope that you will be able to tell us that we can revert to our own proposals, but I am also prepared to give your compromise a chance because I think that it is reasonable, although I find it too paternalistic. I think, though, that it is a minimum and I hope you are at least successful in that.
Mr President, I will not bash America because the whole set of international trading regulations on medicines is in a mess. Unfortunately, once drug companies - even with the best intention to alleviate suffering - allowed their products and intellectual property rights to be semi-confiscated under the guise of becoming available on affordable terms in developing countries, it was inevitable that all sorts of complications would arise.
These include definitions of what constitutes a measure to protect public health and is, therefore, subject to the compulsory licensing requirements allowed under TRIPS. Initially, the communicable diseases of HIV-AIDS, malaria and TB were included, but now there are plans to extend this list if the WHO thinks it appropriate. As these countries become more developed, more western diseases will become endemic, and a case will be made to extend the categories even further.
Also, as more migrants come to Europe, diseases such as the three above will become more common. This will create markets for these drugs and lead to enormous market-driven pressures for parallel re-importation by unscrupulous middlemen from LDCs, which produce them cheaply as generics. This will undercut the profits of legitimate pharmaceutical industries.
It also appears that the exemptions discriminate against smaller countries which lack the manufacturing base to produce the required life-saving drugs under compulsory licences. How much simpler it would have been if we had been more robust in defending the rights of drug companies to maintain their patent rights all over the world and then negotiated some differences in pricing, according to what the markets could actually bear and, at the same time, insisted that the burden of the drugs bill be picked up by and large by aid packages rather than by raiding the shareholder capital of the major pharmaceuticals. If there are to be reduced profits for the pharmaceuticals, my country, the UK, will suffer disproportionately, as it is a major employer and export-earner, and many of our pension funds are heavily invested in this sector. After all, many developing countries - even if the drugs were free - do not have the infrastructures to administer the treatments. Besides, profits are essential to fund further innovative research and development in the future, even into orphan drugs for rare tropical illnesses, which are of little interest in the West at present. At the very least, I call for a three-yearly review in future to see how this TRIPS agreement works out in practice.
Mr President, the tragedy, as the Commissioner indicated, is that we still have a deadlock over changes that might deliver the real objectives we identified in Doha, which would allow countries - as others have said - to have the manufacturing capacity to export cheaper generic medicines to countries in need.
The reality is that developing countries will not accept the United States' insistence on restricting exports to those who treat only a handful of infectious diseases. I fear also that, even if the United States concedes, the reforms will be wrapped up in red tape and have some TRIPS-plus features.
We should now consider a fresh start that is likely to produce a workable solution, although I accept, regrettably, that this is unlikely. The danger is that this whole issue could drag on until Cancun. If this were to happen, then the TRIPS issues could then again be used as a bargaining chip in the negotiations on agriculture, services and the new issues. Is that something you see as likely, Commissioner? Surely it would be disastrous if developing countries were expected to do trade-offs in the only real area where they secured such a major victory at Doha.
The spirit and reality of the development round is surely called into question if developing countries have the clear perception - and they do now, as Mrs McNally said - that commercial interest is being put before public health. That was not the intention at Doha.
You understand, Commissioner, as others have said, that these are issues of justice and equity and that the concept of the development round would become a sham if the industrialised world is seen as, or perceived to be, reneging on the position that was so satisfactorily agreed at Doha.
Mr President, when the United States recently faced the threat of an anthrax attack, the authorities needed adequate and cheap supplies of medicine to treat the illness. They therefore took it upon themselves to oblige the pharmaceutical laboratory concerned to provide the medicines more cheaply. Had the laboratory refused to do this, the United States authorities would have resorted to a compulsory licence. I would remind you that, at that time, no one required the United States to consult the World Health Organisation first to check if anthrax was on the list of diseases deemed to be admissible in this case. The United States was not required to negotiate the conditions for the potential production of such a generic medicine. Why then are certain developing countries now being required to do so?
I will now move on to my second point. I believe Mr Clegg was right to cite the Doha declaration. I think my fellow Members were right to remind us that an undertaking was implemented and that this undertaking should be respected. According to the undertaking nothing in the interpretation of the agreements on intellectual property should prevent developing countries and WTO member countries from tackling their public health needs, whether or not they have the capacity to produce medicines. These countries should therefore be allowed to make their own decisions on this. Those with the capacity to produce medicines should be able to decide the circumstances in which they might need to resort to compulsory licences. Those without the capacity to produce medicines should be able to decide the circumstances in which they might need to resort to parallel imports. These imports would be legal, as they would be sanctioned by the state. Mr Rod and Mr Wijkman are therefore right, as are others like Mr Van den Berg, when they say that we would be imposing on the poorest countries conditions which do not apply to industrialised countries or to developing countries with the capacity to produce medicines.
I think we are now faced with the difficult task of finding a simple and effective solution to the problem. Any solution must not entail long and costly negotiations and procedures. The latter would eventually cost the lives of millions of sick people who would die without access to treatment.
We heard that our fellow Member, Mr Tannock, is more concerned about the possible fall in the profits of certain industries than the fate of the sick. Mr Lamy, you are clearly under pressure from certain quarters, including the European industries. I urge you not to give way to these pressures! Please speak for the people of Europe. The people want us to help the sick in developing countries.
Mr President, I welcome the European Union initiative in January to break the current WTO deadlock on developing countries' access to affordable medicines, particularly those countries which do not have the manufacturing capacity to make generic medicines locally.
Just last month, Commissioner Lamy proposed a pragmatic solution which, in his view, is workable, sustainable and legally secure, because it complies with both the Doha mandate and the compromise text of 16 December 2002 that was discussed within the WTO. The EU initiative covers the most comprehensive possible list of major infectious diseases but is not restrictive, which was the main problem with the negotiations in 2002.
Commissioner Lamy's list includes: yellow fever, plague, cholera, meningitis, dengue, influenza, hepatitis, polio, typhoid fever, typhus and measles. These are all horrendous diseases that have been virtually eradicated in the West, yet millions die unnecessarily in the Third World every year. The Lamy strategy would save lives, and pharmaceutical companies will not be losing revenue because the people in these countries are too poor to buy the medication as it stands. The debilitating effect of these diseases affects families, communities and economies throughout the developing world.
This EU initiative should help to improve the standard of living and public health in some, if not all, of the developing world. However, it is essential that a mechanism is constructed to deal with the other public health issues and potential outbreaks, and not just the diseases listed in the compromise deal.
The list proposed by Commissioner Lamy is not restrictive - WTO members could ask for World Health Organisation guidance for any other serious public health problems which may arise in the future or are not covered by the list as it stands. This gives the EU proposal some flexibility to respond to unforeseen outbreaks. The response will be based on World Health Organisation expertise in the field.
The compromise proposal, which is more humane that the US approach, should allay US concerns that patent laws could be breached and weakened. At the same time, it provides sufficient flexibility to deal with specific disease-related crises, should they occur.
This debate will hopefully send a strong message of support for the Lamy proposal, as the WTO General Council simultaneously discusses the subject. It is important to help the developing world to eradicate these diseases without depriving the pharmaceutical industry of the funding it needs for further research in this area.
Mr President, Commissioner, ladies and gentlemen, I would like to say how pleased I am that we are holding this debate on the World Trade Organisation and on certain ongoing negotiations. This comes on the eve of another ministerial meeting at which specific political positions on the matter might be sealed.
I am however concerned about the declaration of the Council for TRIPS. It means going back on the undertakings we gave at Doha. Access to generic medicines for developing countries is not just a commercial issue. It is at the heart of development the world over. If we do not make progress on this question, all our other efforts to promote development will be in vain. We would be wasting our time.
Achieved in difficult circumstances, the Doha declaration on public health of November 2001 was an important first step towards helping the populations of developing countries and promoting their interests. We looked forward to at last sending a message of hope to those people. In December 2002 however, opposition to the agreement, for which the United States was entirely responsible, clearly demonstrated that the interests of the pharmaceutical industry took precedence over the health of millions of people.
This stance is not merely unfortunate. It is unacceptable and inadmissible, given that as my fellow Member Mr Désir outlined, the United States was prepared to suspend the Bayer patent in October 2001, because they were experiencing an anthrax attack, which was obviously a matter of greater urgency for them.
We should welcome the efforts of the Commission to reach an agreement on access to medicines. Nonetheless, the Commission is still failing to take enough account of the legitimate demands of poor countries. This comes as we are about to retain the division of countries into a first and a second class, as if the deaths in some regions were less important than deaths in others.
Negotiations with a view to reaching an agreement must recommence at the earliest opportunity. The lives of millions of people in developing countries are at stake. I am convinced agreement could be obtained on the basis of the Doha declaration and Article 30 of the ADPIC agreement, and on that basis alone. An agreement achieved on any other basis, that did not take account of Article 30, would extinguish the hopes of the people of developing countries. They want to lift themselves out of poverty and improve their worsening living conditions, conditions that are increasingly unacceptable. Such an agreement would also send a clear message to the people of Europe. It could be a fine example of the basis on which the European Union works and of the extent of our concern for others.
Commissioner, we call on you to speak for our collective conscience.
Mr President, Commissioner, ladies and gentlemen, I believe that we have to start by clarifying whether patent laws are actually in place. The copyright must be valid in the country in which it is sold; that is to say, it must have been registered and granted there. Of course, things can always be manufactured in a country where there is no copyright on them, and there must be doubt as to whether, although they clearly bring benefits, the medicinal products have actually been patented in every country around the world; I really cannot imagine that they have been, but should that indeed be the case, it follows that compulsory licensing is the ideal approach when it comes to giving help quickly and in a consistent way. We must ask ourselves, though, what happens if a compulsory licence is actually granted. Will it solve all our problems? What about prevention and complete recovery?
I think it self-evident that medicinal products need to be developed further, and that we have to focus primarily on creating incentives for research, rather than simply allowing ourselves to reduce the issue to patent rights and licences. When, moreover, the copyright has expired and compulsory licences have been granted, we politicians, too, will bear responsibility for universities and industry having incentives to carry out research.
Another important step in the right direction would be to put out public invitations to tender several times in a given year, to safeguard the fundamental principle that sufferers from disease really should get the most modern and the most effective medication available. For if, in future, research in this area of medicinal products, and the marketing of them, ceases to be a viable business proposition, we will be faced with the problem of being able to offer medicinal products that may well be cheap, but are not as effective as they might be. What do we do then?
Mr President, this is a difficult issue on which feelings can run high. I would first like to thank the representatives of all the groups who have expressed their support for the position I have adopted on behalf of the Commission. I have noted the statements made by Mr Wijkman, Mrs McNally, Mr Clegg, Mr Marset Campos and Mrs Maes in particular. The European Parliament is firmly united on this issue. This is very important for us at the Commission, it is important to me and it is important in the field of external relations.
I would point out that the issue of the use of compulsory licences by countries with a pharmaceutical industry to obtain benefit from differentiated prices and lower prices was settled at Doha. On that occasion we did not however settle the issue of countries which have to resort to imports. This implies that the system of compulsory licensing could be applied across international boundaries, giving rise to complicated legal problems.
This problem is currently dealt with on a provisional basis. All developing countries can at present use a compulsory licensing system to obtain benefit from differentiated prices. This applies to medicines to treat diseases like AIDS, malaria, tuberculosis and certain other diseases. This is possible because of the provisional arrangement that the United States and the European Union implemented in December. This provisional arrangement is simply not enough however. We think it is unlikely to galvanise all the parties involved. These parties are the governments concerned, their health systems and the pharmaceutical industry. A long-term solution must therefore be found. None has so far emerged from the discussions taking place in Geneva, because of the American position. Further evidence of this was provided at the Council on TRIPS this morning.
I would like to reassure Mrs Kinnock on one point. The issue of access to medicines is not on the Doha negotiating programme due to be concluded at the end of 2004. It does not feature amongst the fifteen subjects we decided to discuss. The issue falls beyond the scope of these negotiations and will therefore not be the subject of any kind of trade-off. It stands alone as a subject in its own right and on the table of the World Trade Organisation. This issue is not linked to the rest of the negotiations by virtue of the agenda but because it testifies to the capacity of the World Trade Organisation to instil confidence in its members. Consequently, when it comes to discussing the question of whether the compulsory licensing system should be used for Viagra or for medicines to treat toothache for example, members have the confidence to prevent the discussions degenerating into a legal battle. I am simply referring to this particular example because I have read about it in the press. This all amounts to a major problem for the World Trade Organisation.
I wonder why the pharmaceutical industry has adopted the position it has. The latter resulted in the United States rejecting the compromise on the table in December. I have to say that I am completely baffled. I did not understand the position that the American pharmaceutical industry took in South Africa either, and I also failed to understand the position it adopted when it very nearly caused a stand-off between the United States and Brazil, until the United States Government saw the light. I just cannot understand its attitude. Its stance will only strengthen opposition to the principle of intellectual property across a large number of sectors. In truth, it is easy to present this conflict between health and profits in such a way that, little by little, if the American pharmaceutical industry continues as it has been doing, there will be sound political reasons for starting work on agreements on intellectual property. This time the determination will be there.
I would urge those of you who have some influence in this field to use this argument to try to convince these people that their attitude will not get them where they want to be, but will lead them in the opposite direction. The United States would do well to consider an example of how to reach a consensus when circumstances make this imperative. They could study the attitude adopted by the European Union recently towards the Kimberly process on the subject of blood diamonds. This may be a less high profile case, but it is nonetheless important, especially for certain developing countries. We Europeans were isolated in the World Trade Organisation. We were the only party reluctant to ask the WTO for a dispensation to implement the Kimberly agreements. We stood alone and eventually decided to go along with the consensus because we did not want to stand in the way of this solution. We shall do so by coming up with our own interpretation of the articles of the WTO. The United States could perfectly well adopt the same approach on this issue.
On the question of parallel imports raised by several Members, I am sure you will be aware that the Commission has put forward a proposal for the European Union. The Council is currently studying the proposal. Those of you with an interest in the matter could join me in urging the Council to take less time than usual to rule on the proposal.
I would now like to move on to my last point. I agree with those Members who explained that while the problem of price and the problem of taking account of patent law in connection with prices are important, these are not the only problems to be solved. There are many other issues to address if we are to ensure better access to medicines for people in developing countries. The quality of the health systems must be improved. There needs to be a system of public research into diseases that no longer exist in developed countries and are therefore no longer of interest to the pharmaceutical industry. Problems of distribution and medical culture must be resolved. There will still be much to be done, even after the difficulties relating to patent law have been overcome, which I trust will be soon. This is not however a reason for giving up on our determined efforts to ensure that this first, important and highly symbolic step is taken with the help of the European Union. The Commission will certainly persevere, spurred on by the statements made during this debate.
Pursuant to Rule 37(2) I have received six motions for resolution to wind up the debate
The next item is the Commission statement on the WTO agricultural trade negotiations.
Mr President, as Mrs McNally said during the previous debate, agriculture was one of the make or break issues at the Doha negotiations mentioned recently in another context. Mr Fischler and I will both attend the informal WTO mini-ministerial meeting in Tokyo at the weekend, and agriculture is one of the issues on the agenda. We are pleased the Council of Ministers recently approved the Union's negotiating position. It was unfortunate, however, that approval was only possible after heated debate and several delays. Nonetheless, the fact that Council has approved this position will strengthen our own hand considerably at the forthcoming discussions.
Let me now say a few words on the main features of the modalities of agriculture negotiations, as they are known in negotiating jargon. These modalities will figure prominently between now and the end of March. Firstly, I should like to shed some light on the meaning of the term modalities. It might seem a fairly uncontroversial term, but it is in fact a key element of negotiations, because what is referred to as an agreement on modalities is actually an agreement on rules and figures. To give you an example, these rules may relate to subsidies. They can lay down which subsidies are permitted and which are not. Such rules may also relate to import procedures. As for the figures, they are intended mainly to achieve a reduction in tariffs and a reduction in subsidies. This is what is at issue in the current phase to be concluded by 31 March. Of course, there is more to agriculture negotiations than this. Nonetheless, it is a very important element of such negotiations.
Consequently, Mr Franz Fischler and I have always made it our business to ensure the Union pulls its weight in negotiations on agriculture. The proposals we have put on the table bear witness to this. They demonstrate that the European Union is in a position to negotiate on agriculture further to the reform of its common agricultural policy. At the same time, however, the Union is determined to negotiate so as to ensure that development becomes the driving force behind bilateral negotiations. The proposals we placed on the table testify to our commitment, our mandate and our ambition. At Doha, we committed ourselves to negotiating on the whole agriculture chapter. This includes opening up of markets, the reduction of export subsidies and domestic support, mainstreaming non-trade concerns and making a strong commitment to development. Our mandate does not permit us to pre-empt aspects of the reform of the common agricultural policy on which no decision has yet been reached. We are bound to operate strictly within the framework of previous reforms and particularly the most recent of these, under Agenda 2000. It is worth emphasising lastly that we wish to be fully involved in these negotiations, particularly where the interests of the most vulnerable countries are at stake. We hope to play a leading role in the negotiations. Contrary to statements made from both ends of the spectrum, ours is actually a middle-of-the-road position. It is in stark contrast to the positions of extremists of both sorts. We trust our position will enable us to facilitate agreement on all aspects of the agricultural negotiations.
I would now like to share with you some of the details of the content of the proposals. Firstly, with regard to access to the markets, we are proposing a 36% overall reduction in customs duties, with a 15% minimum reduction per line. This reduction is based on the method applied during the previous round. It has been tried and tested. In our view, it is the only viable method given the time constraints we are up against. Our formula differs radically from the so-called 'Swiss' formula put forward by several other countries in that it allows wider margins for developing countries. Clearly, this is vital to the negotiations in question. It is worth mentioning that the adjective 'Swiss' is somewhat misleading, as Switzerland itself denies any responsibility for the formula attributed to it. We have proposed detailed and ambitious provisions for developing countries. These include zero rating for a minimum 50% of exports of agricultural products from developing to developed countries. Another proposal is for duty and quota-free access for all products originating from less developed countries and destined to industrialised and emerging countries. This amounts to extending the scope of our 'everything but arms' initiative. The issue of phased tariffs for products of particular interest to developing countries will be raised for the first time.
Our approach to export subsidies is in the same vein. As a first step, we propose a 45% average reduction of the budget envelopes for export refunds. Further, we are prepared to progressively do away with all export refunds for certain products. Allow me to emphasise that point again. We propose gradually to eliminate export refunds for products of particular interest to developing countries.
It must be made quite clear that obviously, this twin proposal can only be implemented if the other parties involved also restrict comparable export subsidies. I am referring to certain types of export credits and to what could in some cases be termed the abuse of food aid. I also have in mind the activities of state enterprises based in countries that actually enjoy a more liberal reputation, activities amounting at times to unfair practice. The Commission's stance on this issue is unequivocal. We are not prepared to be the only member of the WTO to make concessions on agriculture issues. The effort we are prepared to make must be matched by all other parties supporting exports. We trust also that all industrialised countries will play their part in opening up markets.
In addition, we are proposing to retain the current arrangements for internal support, as far as the yellow, blue and green box system is concerned. It does not make sense to tamper with a system that has proved sensible and is capable of responding to needs as they arise. On the other hand, we are proposing a 55% reduction of the internal support causing the most distortion in international trade, namely what is in the orange or yellow boxes. Further, we wish to introduce some new provisions. There are a number of loopholes in the current system of ceilings for the boxes, and these are being exploited to the point of abuse by several countries. I have in mind in particular variable aid of the deficiency payments type and our request to delete the de minimis clause for developed countries. In our view, its scope has been too broad.
Another of our proposals involves integrating the expectations of developing countries, especially the most vulnerable, hence our proposals on market access. Another significant proposal, for which we are indebted to various non-governmental organisations is the notion of a so-called food security box. This would involve putting in place a special safety net mechanism for the most sensitive products in specific developing countries.
Lastly, I should like to comment on other issues to be negotiated, over and above those strictly related to trade. We aim to request clarification or updating of rules in areas such as environmental protection, rural development, animal welfare, consumer information, the precautionary principle and the protection of designations of origin. As you will appreciate therefore, these broader issues are high on the European agenda.
In conclusion I would like to say, Mr President, that these proposals aim to allay the concerns of three main interested parties. As regards our trading partners, notably the developing countries, on this occasion we are proposing a quite different and special treatment of the latter. We hope the European agricultural sector will be reassured that we shall continue to fight for support to allow them to continue to provide the services it renders to society. We shall also strive to protect our quality products by defending our designations of origin. We have the interests of consumers in Europe and elsewhere very much at heart, and trust that the WTO will not raise too many objections to the implementation of rules on health and information. To summarise, our proposals on agriculture do reflect most of the concerns informing our approach throughout this round of negotiations. These are development and opening up the markets to benefit mainly the developing countries, all to be governed by rules designed for the benefit of our society and the international community as a whole.
Mr President, Commissioner, ladies and gentlemen, the Communication that the European Commission has just presented to Parliament on the modalities of the agricultural agreement to be negotiated at the forthcoming WTO Round was unanimously approved on 27 January by the General Affairs Council.
I believe this proposal to be balanced and to be in line with the spirit of Article 20 of the Marrakech Agreement and of the Doha Declaration and makes a genuine and generous contribution to those who until now have gained little from almost 50 years of multilateralism in trade - in other words, the world's poorest countries. Evidence of this is the proposal for free access to the markets of the richest countries for the agricultural products of the poorer countries. Also, the compromise proposal intended to ensure that at least 50% of rich countries' agricultural and food imports come from the poorest countries.
This proposal is coherent with current practice in the European Union which, as the Commission states in one of its recent documents, imports more food products than the United States, Japan, Australia, Canada and New Zealand put together.
This is what gives us the moral authority to say that this WTO Round must be the development round. This is also why we have proposed a food security fund that will enable the poorest countries to implement measures to protect their markets from the subsidised exports of the rich countries, thereby enabling them to develop local production and to fight hunger and poverty.
We must also be aware, however, of one important aspect, which is that an excessive reduction of customs tariffs could undermine preferential access to the EU market, which is already benefiting some countries with which we have trade agreements. Amongst these are the ACP countries, under the Cotonou agreements, and the countries on the southern shores of the Mediterranean. We will have to be careful about this because if we establish excessive tariff reductions and do not ensure that our market preferences in favour of these countries are consolidated, these same poor countries could lose market share to other, richer and more competitive countries.
It is also because of this attitude of openness and support towards the poorest countries that gives us, the European Union, the moral authority, to say that we also have the right to protect our farmers and to preserve our social model. The European negotiators can therefore only accept a final agreement at the WTO that firstly preserves the European farming model based on farming's contribution to rural land-use planning, to the territory's balance and to the vitality of rural areas, which represent almost 80% of our territory. What this means, specifically, is that the EU will be able to continue to support its farmers and to guarantee a reasonable - and only a reasonable - level of Community preference for farm produce.
Secondly, we must ensure the right balance between greater trade liberalisation and greater requirements in areas that are not strictly trade related, but are definitely related to the trade in food, such as, in particular, the quality and safety of food, compliance with basic environmental standards and adherence to the trademarks and denominations of origin and geographical indications of our products which, as we all know, are widely counterfeited by a huge variety of countries across the world, with the WTO rules unable to prevent this happening.
Unless this is done, we shall be doing something that our society does not understand and we shall be attacking our own interests and, even worse, we shall not be supporting the interests of the poorest countries. I think that the European Union has provided a good example of good, reasonable proposals for these countries that have until now been the most marginal players, the most marginal beneficiaries of the WTO - the poor countries. We have come up with good and positive initiatives under 'everything but arms', and our proposal for negotiation consolidates these proposals. I therefore believe that we must call on other rich countries in the world, even more highly developed than we are, to follow the EU's example.
Mr President, I am pleased indeed that Commissioners Lamy and Fischler will be going to Tokyo for the mini-ministerial with an approved position. I agree with you, Commissioner Lamy, that the agriculture negotiations will be very important in determining whether or not the meetings in Cancun are a success. I am pleased too that you have defined for us 'modalities', it is a word strange to the English language, but of course, once you come to rules and numbers you are then beginning to be so clear that certain vested interests begin to take fright, so these negotiations will be difficult.
The European Union certainly has a world responsibility in terms of negotiations on agriculture. As Mr Cunha has just said, the volume of trade alone would make us significant. However, we do not have sole responsibility, and countries such as the United States should be reminded that they have a responsibility too. I am sure in your discussions with Bob Zurlik you will remind him of that. However, you said quite clearly that the European Union can and will negotiate, so let us look at what that means.
Naturally we have the interest of European producers and consumers in higher food quality, rural development, environment protection and animal welfare. Some of those issues need clarification, and at the same time, the raison d'être of the development round are the needs of agriculture in developing countries where, proportionately, it is of far more importance than it is in the European Union. It is the principal source of income and employment in developing countries and a major tool in the fight against poverty and indeed in the improvement of food security. So our aim is multi-faceted, we need a better deal for agriculture in developing countries, but we also need to strengthen targeted support for certain aspects of European agriculture. We have a certain margin of manoeuvre within which to do it.
There is some feeling within the Socialist Group that the proposal is somewhat lacking in ambition. We expect to be offering to the developing world a bigger and an earlier reduction in all agricultural tariffs and in getting rid of restrictions of imports from the developing world. We want more insistence on the importance of the greenbox and more attention to special and differential treatment. You will need to consider whether the current CAP reform goes far enough. The Socialist Group would probably think not. We will leave it to you to push the agenda forward as quickly as you can.
My group is also of the opinion that the mandate that the Commission has been given is a good one, and that it is quite happy to be publicly associated with it. Negotiations have only just begun, and we are sure that if the Commission - Europe - takes a certain step, other trade blocs will have to follow. For us the most important thing is that we have found that the European people do not fully support European agricultural policy at this moment. Clearly this must change, so we must change European agricultural policy. We are in favour of the maximum possible reduction trade subsidies that distort trade, and this applies in particular to export subsidies and other similar subsidies imposed by other trade blocs. We are therefore generally in favour of greater liberalisation of trade in agricultural products. Something else enters into this, however. In Europe we have all sorts of rules which have little to do with the health of the product but much more to do with ethical principles, such as animal welfare, the bird and habitat directive, and so on.
Elsewhere in the world, farmers have far fewer of these kinds of rules to contend with. I always find it very difficult to explain to European farmers why they have to adhere to these rules and at the same time compete with farmers elsewhere in the world who do not have to. This seems to me to be a recipe for unfair competition, and I think that the Commission should emphasise this, particularly in its negotiations with the World Trade Organisation. What is more, farmers in various parts of Europe do not always enjoy a very good income.
We cannot change everything from one day to the next, and I therefore think that we need to pay great attention to the European agricultural model; this is something that we can certainly defend in an international context. We must be able to reward farmers for their performance on a basis other than their production of agricultural products. I can therefore only emphasise the need for the Commission to defend the worldwide recognition of regional products grown in Europe and the ban on their being grown elsewhere under the same name. The Commission must also emphatically underline our endorsement of a system of integrated agricultural production, with control from stable to table, so to speak. I would also like to emphasise that in addition to the policy of improving product prices, we need another policy to cover the use of agricultural products for industrial purposes. Finally, everything but arms: the overwhelming majority of my group supports this, and we must do something for the poorest developing countries. The great question for our group is that of how the Commission is dealing with the principle of origin, and how, as we intend, we can be sure that products imported by us really do come from the poorest countries.
Mr President, I believe it would have been better to have held this debate before, and not after, the General Affairs Council had agreed to the Community's offer for negotiation of the agricultural aspects of the WTO. It is clear that this is necessary for institutional balance and the whole decision-making process.
This is not a new practice, however, since there are precedents in the reform of the CAP of 1992 and in Agenda 2000. I say this because certain aspects, such as the reduction in internal support, involve the need to adopt very controversial aspects in the proposed regulations on intermediate reform.
We are talking about aspects such as total decoupling which, as well as being rejected by many MEPs - including myself - is also opposed by professions and many Member States. With regard to the content, I would continue to say the same thing: we are accepting a policy which will lack substantial and sufficient funds and which could therefore have negative effects on Community agriculture and in particular on the least-favoured regions.
With regard to the more specific proposals, I believe that there are some quite positive aspects in relation to the least-developed countries. However, the assumption is made that greater liberalisation of trade will lead to greater economic development. And this is not always the case. In this regard, I would like to point out that the two most liberalised markets - coffee and cocoa - are the agricultural markets with the highest level of poverty surrounding them and in which the producing countries call for less liberalisation and more regulation.
Neither can the negotiations be based on world market prices which, although it is true they are linked to the volumes marketed, bear very little relation to production and consumer prices. In any event, I believe it is important to make progress in order to remove export refunds for agricultural products with damaging effects on local agricultural production in the least-developed countries. We must recognise the right of the less developed countries to protect themselves from these subsidised exports in order to safeguard their fundamental right to food security, to food sovereignty and to the survival of their small-scale and family-run farms.
I believe the proposal to create a food security box is interesting, since it would be very useful also for the European Union for strategic and food security reasons. But in this regard the Commission is forgetting our dependency on vegetable proteins from outside and, specifically, from countries, in this case, which are not underdeveloped or developing, but which are very developed. And our dependency stands at 75%. This seems to me to be an extraordinary oversight.
Finally, given its distorting use by the United States and other countries, I am very pleased with the proposals to eliminate the de minimis clause, to subject export credits and food aid to strict discipline and to protect geographical indications.
Mr President, Commissioner, many developing world countries, along with many NGOs that are active around the globe, have demanded that responsibility for negotiations on agriculture should not be handed over to the WTO, a demand made also at the World Social Forum in Porto Alegre. There are good reasons for this. We have to see that, in the past, although agricultural trade affected the world's agricultural production only to a minimal degree, its mechanisms, and the resultant price destruction had a profound effect not only on European countries, but also on those in the developing world. Not only there, but also in Europe, its practice of dumping - in the form of export subsidies - destroyed or marginalised rural farming, bringing even greater hunger, forcing countries into a state of dependency, and causing debts to accumulate.
It is abundantly clear that trade does not fill stomachs, and if anyone does get rich from it, it is seldom if ever both the parties concerned. It is therefore understandable that it is from these sources that highly sceptical questions are being asked about precisely what is to be negotiated at the WTO. If the WTO negotiations are to be successful, then these mechanisms have to be done away with. Care must be taken to give absolute priority to the right to produce basic foodstuffs, the right of countries to alleviate their own people's hunger, the right to cultivate the land and to treat the environment properly, along with the right to pass farms on to the next generation, thus maintaining rural farming, as well as the dismantling of destructive trade mechanisms, and of what we call world trade, which amounted to nothing more than export dumping. This will enable us to develop in solidarity with people in the developing world, as well as with rural farming in Europe.
Mr President, the WTO negotiations on agriculture, combined with the Commission's proposals for CAP reform, represent fundamental change for European agriculture and the welfare of farm families. I have said on many occasions in this House that uncertainty about the future is having devastating consequences for farm families.
I query the degree of compatibility between the Commission's commitment to the EU agricultural model, which is based on family farming, and the proposals in the world trade negotiations. Trade liberalisation, combined with a progressive reduction in EU farm support - particularly when this reduction is to apply to those already on the margins - raises serious doubts as to our real intentions.
As for the detail of the WTO proposal, what we see once again is a desire by the Commission to exceed the mandate given to it by Member States. The cuts proposed in export subsidies, import tariffs and domestic farm support are both excessive and unnecessary. They certainly go beyond any area of commitment entered into in the Uruguay or Doha Rounds. When we see how our competitors behave - especially in the United States' Farm Bill - one has to ask why we in Europe have to lie down on every occasion and roll over. Now that the EU petition has been tabled with the WTO, I plead with the Commission to defend vigorously the vital interests of European and, indeed, Irish agriculture. Improved market access will intensify competition in the EU market. I call on the Commission to be particularly vigilant during the negotiations on the products more sensitive to this aggressive competition, in particular beef and butter. I want the Commission to ensure that only minimal tariff reductions will be applied to those sensitive sectors.
It is impossible to debate the forthcoming agricultural negotiations at the WTO without putting the matter in the context of the Commission's mid-term review last month. All six impact studies, which the Commission carried out, assumed there would be no change in the multilateral trading framework. However, this is clearly not the case.
While it is difficult to forecast the outcome of the current round, the one thing we can be certain about is that a reduction in tariff protection will be part of any agreement. Given the volume of beef and sheepmeat that is entering the EU at present levels of protection, it is equally certain that most, if not all, of the gap in the EU market created by the reduction in EU supplies will be filled by products from third countries. I ask where then are the price increases which have been forecast by all these studies to come from? Decoupling, taken together with the WTO proposals, will cause a reduction in EU production of beef and sheepmeat.
The Commission already knows my view that this will have a disproportionate impact on Ireland. Despite Commissioner Fischler being very dismissive of this when he presented his proposals to the Committee on Agriculture and Rural Development last month, I still hold firmly to my view. I am not afraid to be dismissed as a merchant of doom when I hold a view borne out by hard scientific data, compiled in an independent study on behalf of the Irish Government. For example, the Commission study indicates a 3% fall in EU beef production, but a 12% fall in Irish beef production. We will have to take the worst of both worlds: a serious reduction in production with the associated consequences for the economy, including unemployment in our vital agrifood sector, and the anticipated market vacuum filled by third-country imports.
To conclude, I repeat what I said to the Commission last July when the mid-term review proposals were made and again when the legislative proposals were made last month: the combined effects of the prospect of greatly liberalised agricultural trade under the WTO and the Commission proposals for major reform of the common agricultural policy are potentially devastating for European agriculture.
Less than 10% of the world's agricultural production ends up in international trade. The overwhelming bulk is traded locally or nationally. This means that proposals intended to regulate trade in 10% of production, as is the case with the World Trade Organisation, must not lose sight of the effects of these measures on trade in the other 90%. I do not have time to go into all the aspects of the European proposal to the WTO, so I will restrict myself to the position of developing countries and the European model for multifunctional agriculture.
For some of the world's population, food is not something that can be taken for granted. We must keep a close eye on the interests of these population groups at the WTO discussions. These interests go further than simply breaking down tariff barriers and preferential access to the European market; preferential access does not necessarily result in an increase in the income of the developing countries and their people. A recent study has shown that complete liberalisation of trade only provides poor countries with a minimal increase in their income. Countries such as India and Nigeria are asking for the WTO agreements to be applied flexibly, and rightly so. They want to support and protect their agricultural sectors and the development of the countryside in order to offer their rural population some security of existence. These countries need subsidies in order to guarantee food security and to support small-scale agriculture.
I am therefore pleasantly surprised by the Commission's proposal for a Food Security Box and by the scope that Europe wants to offer these countries to support their own agriculture by means of subsidies. Export subsidies are destroying the world market. The Commission is, quite rightly, proposing to reduce these further. If other countries agree to this, the result may be an increase in prices on the world market. I would, however, like to point out to the Commission that this does not help everybody. As many as 43 countries in Africa are net importers of food. They will therefore be worse off if food prices on the world market increase. This is why, in addition to the anti-dumping measures, technical assistance for these countries is of great importance. The incomes of farmers in the European Union are under pressure. Trade liberalisation is primarily of importance to trade and the processing industry.
If Europe wants to retain its family-run farms, it will have to take measures that conflict with the principles of free trade. It will also have to act more effectively than it is doing at the moment. A study by the OECD shows that only a quarter of every euro of support that goes to agriculture ends up with the farmer. Further liberalisation without sufficient protection for the European agricultural model will result in a reduction in the number of farmers. Fortunately, the Commission's proposal to the WTO is putting the case for the multifunctional agricultural model. There should still be the possibility of subsidies for aspects that do not disrupt trade, such as the environment, animal welfare and countryside development, but I hope that the Commission also realises that a viable agricultural sector in Europe needs sufficient scope to regulate its market. Because agriculture still does not operate like a bicycle factory, we need appropriate protection at our borders. This protection must be transparent. Food aid as a capped form of dumping is reprehensible. The Commission rightly highlights this in its proposal, along with other forms of agricultural support such as export credits, export guarantees and state trading enterprises.
Finally, the Commission's proposal is lacking a significant policy instrument that has a positive effect on the market and prices - I am referring to production control. This instrument is working properly for sugar and dairy products. The only discordant note sounded by this system is the dumping on the world market of surpluses caused by excessively high quotas. We should therefore not do away with the quota system, but quotas should be realistic. The quota for dairy products is 105% of consumption. If we brought this down to 100%, we would free the world market from dumped sugar and milk powder and we would at the same time offer our farmers a better price.
Mr President, Commissioner, I should like to make three points concerning these agriculture negotiations under the auspices on the WTO. I must make it clear at the outset that I do not wish to anticipate the outcome of the discussions.
Firstly, these negotiations are taking place against a background of widely differing approaches to agriculture in the United States and the European Union. Aware of the negative consequences of the fair act for their agriculture, the United States have replaced it with an ambitious farm bill bringing in a 70% increase in financial support to the sector. In contrast, the European Union has set ceilings for expenditure on agriculture. Further, the Union is implementing a policy on decoupling, just as the United States have abandoned theirs. The Union is also reluctant to apply Community preferences, as was the case in the incident concerning cereals from the Black Sea. Clearly, these contrasts reflect differing degrees of political will. The United States wishes its agriculture to remain strong. For the United States, retaining control of what they term the food weapon is a strategic priority, so they are deploying all the means at their disposal to that end. As for Europe, it is divided on this issue, as it is on so many others. Europe is even divided on the very appropriateness of a public agricultural policy. It is divided too on the resources such a policy should have available. In the proposal on agriculture made by the United States in the context of Doha, significant public support for its agriculture is retained. It would therefore be both paradoxical and unacceptable for European agriculture to be stranded high and dry at the end of the process.
Secondly, with regard to the Cairns group, it is vital to prevent those countries that are not developing countries and have maintained unrelenting pressure since the start of the Uruguay Round from bringing about the demise of any kind of European agricultural policy by whatever means they have available. We must stand firm. Developing countries cannot become shields concealing this aim. After all, the European Union is the largest importer of agricultural products from developing countries in the world. The Union accounts for two-thirds of Africa's agricultural exports. In addition, the Union is the only party to have created a system of non-reciprocal preferences in the framework of the Lomé Convention and subsequently of the Cotonou Convention.
My third and last point is that it is vital for any agreement to be subject to proper provision for concerns we deem to be crucial to society, though they are not strictly trading issues. I mean proper provision, not mere lip service. I have in mind the requirement for traceability, the rejection of social dumping, concern for the environment and authorised protection of designations of origin. Mr President, these issues have to be central to negotiations. They cannot be sidelined.
I trust you will take all this on board, Commissioner.
Mr President, the Commission's proposals for the WTO negotiation modality, or rules on agriculture, were unanimously supported by Member States at the recent General Affairs Council, following earlier discussions with various trade policy groups and the agriculture fora. They have now been submitted to Geneva to be considered, along with the proposals of the other members of the World Trade talks, including the United States, the Cairns Group and the developing countries.
Agreement on the rules under which the new agreement will be concluded is due by the end of March this year, and agreement on the new round itself by the beginning of 2005. But let us call it as it is. There are marked differences in the positions of the main negotiating parties, and there will be pressure on all, including the European Union, to compromise.
The European Union negotiates at the World Trade talks on the basis of a mandate which was approved by the Council of Ministers back in September 1999. That was subsequently endorsed by the General Affairs Council. That mandate is based on the Agenda 2000 agreement, one of the main objectives of which was to prepare the EU for the WTO negotiations.
Last December the Commission presented a draft paper which it said is consistent with the EU's negotiating mandate at WTO level, as approved by the Council in 1999. It is consistent therefore with Agenda 2000, and will not require changes to the common agricultural policy; the EU level of export subsidies and domestic support in the so-called 'yellowbox' are already below the levels of reduction commitments proposed; the market access proposals can also be accommodated without disrupting EU markets; and the EU is already committed to reducing tariffs and quota barriers on imports from the least-developed countries and from all developing countries, as proposed in the paper.
Most Member States question the Commission's approach in making substantial reduction commitment offers at this stage, given that there will be pressure to make further concessions as negotiations proceed. Ireland and France had difficulty with a number of specific issues, and a small number of amendments were introduced at the Council to meet these concerns.
The most important of these issues for Ireland related to improved market access, or the reduction of import tariffs. Following pressure from Ireland and France, the Commission provided a declaration in the Minutes of the General Affairs Council to the effect that it would submit the proposals on market access to the Council, would remain vigilant in the negotiations in relation to products which are exposed to international competition, and would take particular account of sensitive products.
We also recorded in the Minutes a declaration that our acceptance of the Commission's proposal is on the basis that, at most, minimal tariff reductions will be applied to sensitive sectors, especially beef and butter. The Irish also had further concerns in relation to domestic support, the redemption of the 'bluebox' and the exemption from reduction commitments of direct payments which are of vital importance to our farmers.
In 2002, 60% of Irish farm incomes were in the form of direct payments to producers which qualify for 'bluebox' exemption. The retention of export subsidies is also a major issue to us, as a major exporter of agricultural and food products to third countries. We are particularly dependent on the continuation of an EU system of export subsidies in order to remain competitive on export markets.
Commissioner Fischler contends that his decoupling proposals will reduce production and therefore increase prices, but this ignores the reality of the Commission's World Trade proposals of a decrease of up to 36% in import tariffs amongst other multilateral issues. We still need answers from Commissioner Fischler as to how he is going to square that circle. The 36%, 45%, 55% proposals at World Trade talks, together with the mid-term review of the common agricultural policy - which includes proposals for decoupling and modulation - and the uncertain implications of enlargement, have created a climate of serious mistrust in a Commissioner who wants to tear up an existing decision of EU heads of government after only two and a half years of a seven-year agreement.
Yes, we have a duty of care to the developing world, but that must go hand in hand with the duty of care to our own farmers. Notwithstanding the generosity of the common agricultural policy, and as a result of a combination of falling prices, lower production levels and higher costs, aggravated by exceptionally bad weather, they face ongoing and serious declines in income and uncertain futures.
Mr President, it is clear that there are still major differences of opinion in this Parliament. Certainly, when I hear the opinions of the traditional farmers' front, it is clear that this Parliament still has much work to do. From a Socialist point of view, world trade is about fair play for all. It is essential that we achieve breakthrough in the negotiations on the agricultural portfolio. We would like to secure two things in this regard.
Firstly we would like to see an end to the dumping of products from Europe and the USA on the markets of developing countries. We would also like to see our markets opened up more towards developing countries, in which populations are sometimes more than 80% dependent for their incomes on agricultural activity and the abolition of quotas and tariff restrictions on developing countries exporting to us.
Secondly we would like to see production subsidies in the European agricultural policy converted into public grants for nature conservation and new economic activities in the countryside (recreation, ICT, animal welfare). In other words, less, but spread out more extensively; less support for large-scale farmers; more support for quality and a reasonable existence for farmers.
The latter is essential, as liberalisation is one thing, but we do not want the market to do everything. What we need is public supervision and regulation. We are talking about a social model for Europe. We are well aware that in doing so we will have to prevent this support from public grants from being indirectly used as capped subsidies, thus once more resulting in protectionism and products being sold on the world market too cheaply.
In our opinion it is clear that the proposals now being put forward are a good starting point. At the same time we would like to ask Commissioners Lamy and Fischler to make more than 50% of agricultural products from developing countries tax-free. We would like to see change phased in before 2011. What we would like to see is over 30% off the tariffs, and in 30% less time.
We wholeheartedly endorse the concept of the Food Box. We also realise, however, that the ACS countries must do their homework better and come up with proposals more quickly. Then there is the USA, of course. It is clear that the USA, with its Farm Bill, is currently going completely against the spirit and the facts of Doha. This places us in an enormous dilemma. We are of the opinion that Europe and the developing countries must together exert pressure on the USA to abandon this position, because we are convinced that the current policy is bad for us, for our environment, and for the welfare of our animals, as well as for the developing countries. As the Group of the Party of European Socialists has already done in the last legislative term, let us also demonstrate the courage to change course despite all the ifs and buts.
Mr President, on 27 January, the Commission stated that the EU's proposal on the WTO negotiations was compatible with our current advocacy of substantial and progressive liberalisation on a fair and even-handed basis. It is furthermore stated in clear terms that 'the actual measures involve the fair sharing of agricultural burdens and the developing countries, too, should be given greater opportunities.' That is a logical development in view of the fact that, in the EU too since the 1992 CAP reform, liberalisation keeps making advances in the implementation of the GATT resolutions.
The good ship WTO is steaming ahead, with undertakings in the agricultural and food industries swimming in its wake as best they can, as, every time the consumer spends a euro on groceries, the farmers get only an average of 25 cents. The liberalisation of agricultural trade has its advocates and its opponents. There is unanimous agreement that developing countries should be given easier access to the European Internal Market, yet, despite liberalisation - or, indeed, as a consequence of it - there has been no definite improvement in the situation as regards world hunger; indeed, as the motions for a resolution point out, this has got worse.
It is not clear what sort of permanent and comprehensive body of Europe-wide legislation on non-commercial matters might be able to maintain the balancing act between, on the one hand, the maintenance and improvement of European agriculture's competitive position on world markets and, on the other hand, the protection of insufficiently competitive agriculture at a time when it is being made more multifunctional for the benefit of society. My mind is quite open as to whether the European agricultural model, combining multifunctionality with a policy of subsidies, can be implemented with any international legitimacy. The great danger is already present that this will prove no long-lasting protection and that the abandonment of European subsidy policy will then begin in earnest, because there will as yet be no political majorities, and where they do exist, they will be compromises. On the other hand, the WTO's fundamental categories do not include issues of rural development, environmental protection and animal welfare. What is true of enlargement must also be true of the WTO negotiations, the principle being that nobody should be any worse off. The situation before the negotiations and after them will be considered in that light, so we can look forward to the result with some excitement.
Mr President, Commissioner, agriculture will certainly be one of the most sensitive issues at Cancun. When all is said and done, agriculture represents an economic and social market framework the countries of the Southern hemisphere can only dream of. You are mandated to bear the European Union's great responsibility in this field. I believe the countries of the south should consider the Union their staunchest ally. We must therefore ensure that every person's fundamental right to have food is not sacrificed on the altar of the god of trade and financial transactions.
When it comes down to it, agriculture is an indicator of public welfare the world over, as was stated a moment ago. For the countries of the south, it involves food security, and also the quality of food, water and the soil. It means recognition of regional products, the preservation of the landscape and the sustainable development of rural areas. All this applies to the countries of the north as well as to the countries of the south. Hence, as you said, your mandate should demonstrate there is no selfishness on our part, and that we are willing to eliminate a number of export subsidies. These subsidies are also ruining small farmers within the European Union.
The right of peoples and countries to feed themselves with local, healthy products should allow them to take protectionist measures when necessary. If your safeguard clause reflects this right, it will go hand-in-hand with fair-trade, and would be a welcome extension of the 'Everything but arms' initiative.
Mr President, Commissioner, ladies and gentlemen, two new worrying developments have emerged in connection with the latest round of WTO negotiations. These developments concern the atmosphere of negotiations on the one hand and the subject of negotiations on the other. The atmosphere has changed due to the strong pressure exerted by the United States representatives on their European counterparts. Mr Robert Zoellick has referred to European partners such as France and Ireland as colonialists who are two hundred years behind the times. You are an exception Commissioner, as you have all but been awarded an honorary doctorate by the Bush administration. All this has taken place against the background of references to 'Old Europe', or even cheese-eating monkeys. We know that your opposite number Mr Robert Zoellick, signed an open letter from Mr Wolfowitz in January 1998 calling for a war on Iraq. You seem to be negotiating with a hawk Commissioner! You know him better than I do, however, so you must be best placed to judge if he really is one.
The subject of negotiations has also changed. To date, we had been discussing subjects which lacked soul. Now, as we discuss agriculture, we are negotiating on quality, the environment, welfare, animals and consequently essentially cultural matters. The present round does not concern goods. It concerns knowledge. It concerns the very essence of people, and their very being. Hence the fear of nothingness, as the Louvain students made clear to you. Agriculture constitutes an exception to the rule. There is its unique structure, the AOCs and the countryside. Hence the deep-rooted fear that you might not stand up for this agricultural exception which goes right back to Mesopotamia. It is nothing new.
Serious misgivings abound, and they are mainly of a political nature. We fear that Cancun will be a 'Munich in the sun'. There are moreover precedents for this. There is the mysterious agreement of 2001 on bananas. Chiquita collapsed just like Enron. There is the failure to challenge the issue of dependency on oil-producing crops, even after the opening-up of former Eastern bloc countries and the consequences of mad cow disease. Above all there is Mr Fischler's project, begun in July 2002 and confirmed in January 2003, which involved deep cuts in subsidies. At the same time, the United States established proposals to spend 190 billion over ten years from May 2002. Nonetheless, the de minimis rule would keep all this within the green box.
Our fears are also based on an unfathomable contradiction. Surely it cannot be right to destroy our agricultural infrastructure and know-how when by 2020 there will be two billion more mouths to feed. This is the basis of my fundamental fear. Commissioner, we seem to be already condemned as we speed along on board the shuttle Earth which is as riddled with cracks as the shuttle Columbia. Yet here we are discussing commerce and global free-trade when we know drinking water supplies are dwindling and when two billion people lack electricity or medicine. I am beginning to wonder therefore whether the WTO, like the European Union, is a museum piece.
Commissioner, the subject of this evening's debate is certainly the basis for a tapestry of some of the major themes of world and European politics. For example, the first theme is without a doubt that world agricultural trade and the talks which are outlining and will define the aspects and modalities thereof represent the point of confrontation between market liberalisation and governments' desires to pursue protectionist agricultural policies which go beyond production itself and affect what are known as non-commercial aspects too, such as environmental protection, food safety, the safeguarding and promotion of quality and the preservation of rural areas.
We have listened to you carefully this evening, Commissioner, and it is clear from what you have said that the European Union has expressed a strong desire to negotiate an agreement for the further liberalisation of the trade in agricultural products. In our opinion, however, the agreement must be well balanced and must be an agreement which benefits everybody. It would appear that this is also the position which Commissioner Fischler has upheld on a number of occasions with regard to Community agricultural policies. Not more than a week ago, in the Committee on Agriculture and Rural Development, he pointed out that the rules which emerge from the new rounds of talks next autumn must be fair and apply equally to all. Thus, the idea which emerges of cutting export subsidies is an idea which is certainly attractive and which I certainly support, but only on condition that other subsidies causing the distortion of the international trade market are also regulated.
Then there is another major political theme which is connected with the subject of this evening's debate. We need an overall perspective on the matter. The current economic situation, whose development will interact with and be affected by the future development of the agricultural sector, cannot be viewed purely in terms of international trade, for international trade is directly dependent upon the proposal to reform the common agricultural policy. What was to be a mid-term assessment review has become a veritable transformation of European agriculture. The Community policy guidelines in this sector, in addition to seeing the market as a means of economic development, are intended in Europe to ensure consumer protection - consider the recent creation of the European Food Safety Authority. This principle of food safety has been expressed and accepted at WTO level too, but it has only been accepted as an ideal. Much progress will be needed before quality equal to that of our own produce is guaranteed. The production costs sustained by the European agricultural economy differ substantially from those sustained by the developing countries, for the standards of quality, safety and health and hygiene are different. It is as desirable that clear international rules for the protection of agrifoods should be established at the forthcoming negotiating rounds as it is for the Codex alimentarius to be duly valued and respected in the protection of recognised typical European products.
European farms operating in a globalised context must invest in the quality of their produce to acquire specific market shares which are sensitive to new consumer demands. Production standards are now oriented towards ensuring the traceability of production from stable to table. In this sense, the possibility of marketing European agrifoods produce at world level must go hand in hand with the economic development of the less wealthy countries, with mutual respect for local agrifoods production in a global context of balanced growth regulated by both the economy and well-defined rules, but, above all, by the clear need for growth which benefits all to the detriment of none.
Therefore, the basic issue before us now is that the proposal you have outlined to us this evening, Commissioner, contains a principle. We need a common agricultural policy which preserves the conventions we are used to. Your speech and the documents available to us uphold a principle which we find it very hard to accept, to the effect that the proposal for mid-term review, which provides, inter alia, for decoupling and the non-fulfilment of blue box commitments, should take precedence over the WTO negotiating modalities, which provide for an endeavour to preserve the blue box aid instigated with the McSharry reform. There is therefore a need to redefine the negotiating modalities, removing the Blue Box chapter altogether and thus irretrievably eliminating the possibility of safeguarding direct payments in a multilateral context. If this should happen, we believe that it would be the beginning of the liberalisation of the European agricultural sector, which is essential not just for the sector as such but for the whole of the European economy as well.
Mr President, Commissioner, we support and we consider very positive the Commission's efforts to integrate the developing countries and the least developed countries into these negotiations, access without customs duties or quotas for those countries and the creation of a food security box, but we also believe that in some proposals we could have gone further, such as in the proposal relating to the reduction in export refunds, on which I trust we can make progress during the negotiations.
I would also like to say that the commitment to greater openness must be accompanied by a fair distribution of responsibilities amongst the developed countries. In this regard, we must condemn the unilateral nature of the United States' agricultural policy.
Commissioner, I am concerned, however, that the model of agricultural multifunctionality may be jeopardised. I must tell you that in the proposal for negotiation multifunctional considerations are mentioned just once when the Commission refers to access to the market for the poorest countries.
With regard to Community agriculture, it is true that we are now referring to social objectives such as the protection of the environment, public health, obligatory labelling or the need to compensate for the additional costs of animal welfare. But European agricultural multifunctionality no longer plays an important role in this offer for negotiation and the main focus has passed to the decoupling of aid, the principle which the Commission is going to concentrate the negotiation on, in the internal support chapter.
Commissioner, I believe that, if we allow our entire negotiating strategy to rest on the principle of decoupling, we may find ourselves without any room for manoeuvre in terms of guaranteeing elements which are essential to European agriculture, such as the stability of markets, with the maintenance of stable and economically viable prices which allow producers to earn an income.
Mr President, it is abundantly clear that the European Union intends to sacrifice small and medium-sized farmers and support for agriculture at European Union level at the alter of the World Trade Organisation. The inviolable principle behind all European Union decisions is how best to serve the interests of big business and the multinationals. The forthcoming reform of the CAP - which is a catastrophic overhaul, not the mid-term review it claims to be - is being carried out in the run up to and under pressure from WTO negotiations. The proposed WTO agreement speeds up the liberalisation of the international trade in agricultural produce on the pretext that international trade will increase and benefit the developing countries. The same was said of GATT, and look what happened there. GATT was going to increase the international trade in agricultural produce and generate wealth. Not only did the developing countries and their people not benefit; they were worse off than before, with no margin for development even in countries with a high output like Argentina. All that happened was that the multinationals producing and selling agricultural produce sent their profit figures soaring.
The same will happen with the WTO agreement, for three basic reasons. The first has to do with the approach, which favours monopolies, as did GATT. The second has to do with the international system of prices and subsidies for agricultural produce and the international system of prices for industrial goods. The rich countries buy cheap agricultural produce and sell expensive industrial goods, including medicines. The third reason has to do with who produces and owns the agricultural produce in numerous developing countries, where farming and agricultural produce are owned by huge multinationals paying starvation wages.
That is why the Communist Party of Greece is against the proposed agreement and is doing everything it can to coordinate the grass-roots fight in every country for international trade based on mutual benefit of equal value to all.
Mr President, the European Union has made clear its commitment to reforming the agricultural trading system - firstly to secure a future for Europe's farmers and, on the other hand, to recognise the need for special treatment for the developing countries. This is no mean feat. In fact it is very difficult, as we have people on one side who believe the Commission is going too far, and others who believe that it is acting far too cautiously. If the European Union is to have a credible voice in the Doha process, this procrastination must stop. With enlargement on our doorstep we must act immediately.
The Commission's proposals will benefit European farmers in the long term and improve prospects for meaningful global trade liberalisation talks. I hope that we send the clear message that it is the farmers themselves who should receive a greater share of the market price, and not the increasing numbers of powerful monopolies that are controlling, in a devastating manner, our agricultural industry at the present moment in time.
The balance we seek is to support small farmers - 90% of the farmers in my country, Wales, are small farmers who farm in less favoured areas - and rural development and Pillar II, on the one hand, while also taking account of farmers in the Third World. It is a very difficult balancing act. We can no longer continue with a situation where the average European dairy cow now has a bigger annual income, thanks to European subsidies, than half of the world's population.
Mr President, Commissioner, what I actually would like to do is to address just a few points, as my colleagues have already had a lot to say. I believe that the difficulty we have, and that you in the Commission have in particular, is, in essence, the fact that you have to reconcile two different strategies. On the one hand, you have to implement reform in the European Union's agricultural production, and on the other, you have to improve developing countries' access to the market. That is of course extremely difficult, and is made more so by the very ambitious timetable, as you are required to be able to point to successes as soon as this year - successes in the Cancun negotiations. You must at least say in what direction you are taking us, and in doing so you also have to keep sight of your obligation to successfully conclude the negotiations in 2005. Add to that the complications with your trading partners, and the whole thing, taken together, amounts to a thoroughly tricky act.
I have looked at many documents and position papers from Germany, but also from other countries, so that what is here on the desk in front of me is a pot-pourri. On the one hand, much that is said is complimentary; people approve of the fact that something is happening at last, and that we are going in the right direction. On the other hand, there are also many reservations and concerns, with fears that the European Union will end up with the model of what I might summarise in general terms as a sort of 'leisure agriculture', and that we are to some extent losing sight of the need to be flexible enough to be truly competitive and to be able to compete internationally. We may well be able to do a great deal for the environment and agriculture, but there is the risk of other instruments falling by the wayside.
Commissioner, both you and Commissioner Fischler have, I believe, always said that we have enough room to manoeuvre. We have flexibility. We have to look at the details, perhaps at the milk prices for example, or in other areas, to see what else we might do.
Let me conclude with a very brief question. At a seminar of the Group of the Party of European Socialists last week, representatives of the developing countries kept referring to the development box, and expressed the desire that more be done about it. Perhaps you could say something about this.
Mr President, Commissioner, the motto we need to adopt for negotiating our agricultural policy at the WTO is: 'More empty words? No, thank you. Specific proposals? Yes, please'. And the proposals and the timetable for applying them are nothing if not specific. The overall package being contributed to the forthcoming WTO negotiations by the European Union puts the ball very firmly in the European Union's court. Rather than just tabling proposals, it needs to make a studied demand for something in return. We need to know, for example, what the other developed countries are going to do and which parts of the system of protection for European Union farmers need to be safeguarded.
While we are on the subject of protecting our farmers, and I mean the farmers of the 25 Member States of the European Union, not just the 15, we need first for the multifunctionality model of European agriculture to be recognised and protected. Secondly, the review of the common agricultural policy - and the Socialists' agree with the general philosophy here - must not pay the price for any misplaced commitments undertaken at the negotiations. Thirdly, as far as the environmental dimension of rural development, striking an ecological balance, food standards and so on are concerned, the European Union must lobby for a common clause for all countries based on its standards. It is both pointless and unacceptable to make it easier to import agricultural produce from developing countries which do not meet European standards. Finally, we are not doing poor countries and their farmers any favours if we manage to increase farmers' incomes in poor countries, merely so that the developed countries can sell them extortionately expensive AIDS drugs, for example. In other words, what we need at the negotiations are not just impressive proposals of good intent; we need to juxtapose them with social benefits, we need a certain type of negotiation which serves broader social interests.
Mr President, I think one of the conclusions we can draw from the debate this evening is that this House always has much more to say about agriculture than about access to medicine, Davos or Porto Alegre. I am not sure this is news but it is nevertheless the case.
We should ask ourselves what is really at stake in this whole affair of multinational commercial agricultural negotiations. The issue is whether the European Union can and should subscribe to controls, ceilings and rules. In the future these would limit the support and protection we currently afford to our farmers and would like to continue to afford them. Further, I would like to remind you of some of the principles on which my position and Mr Franz Fischler's position are based. I would then like to dwell on two or three points in a little more detail.
Firstly, at Doha we made a number of commitments on negotiations. Our undertakings went considerably further than those we gave on the previous occasion. I am referring to Marrakech in 1995. We agreed to increase market access by reducing our support within the Union and reducing export subsidies. These matters form part of our negotiation mandate. We shall pursue this, as previously agreed.
Our second principle concerns our work on these issues. In allocating concessions, we should give priority to developing countries and ensure that concessions and consequently control measures are applied in an equitable manner. There is no question of the European Union as part of the developed world accepting control measures other developed countries would reject.
I would now like to outline my third and last general principle. This debate is not the same as our internal debate on the reform of the common agricultural policy. The debate over our position in relation to the World Trade Organisation is quite separate from the internal debate on the reform of the common agricultural policy. We are not debating the reform of the common agricultural policy in Geneva, Tokyo, Washington, Sydney or Cancun. It will be debated internally, along our own lines. It is true that we are debating our position in relation to the World Trade Organisation in Brussels and Strasbourg, but in the spirit I described.
The Commission has indeed put forward a proposal. If adopted, it will usher in further reforms in the management of the common agricultural policy. It remains to be seen if and when these decisions are taken. It has yet to be established also which of these decisions will be used as negotiating tools and when. This is not the case at the moment however. I must make it clear to Mrs Doyle that the 36%, 45%, 55%, that Mr Franz Fischler and I have now put forward with the agreement of the Council, follow from reforms already adopted. They do not compromise the eventual outcome of other reforms in any way.
Turning to whether what we have put forward is too ambitious or is not sufficient. You have already responded to this question I think. Some of you think our proposals lack ambition and others think they go too far. Mrs McNally made it clear that, in her opinion, we could have gone further. I would like to say that I do not believe we could have gone any further, at least not at this stage. If here and now all the contracting parties within the WTO made the type of commitment we have put on the table, we would all have taken a great step forward towards establishing better control measures to support agriculture throughout the world.
Now for the question of whether we are going too far. I believe this is what Mr Hyland is concerned about. I do not believe that we are. I do think however that we have already gone too far in reforming the common agricultural policy in recent years. This was perhaps the essence of what Mr Hyland was saying. As you can well imagine, this is not the view of the Commission.
I would now like to address the points made by Mr van Dam, Mr Graefe zu Baringdorf and Mrs Erika Mann. They rightly pointed to the issue of food security. They based their arguments on the fact that in agriculture, only 10% of production is traded on the international market. This contrasts with the situation in other sectors. They are right in what they say and this is why we have introduced a new measure that has been widely commented upon. We are building in the concept of food security, a safeguard clause, a separate section devoted to food security. As I said in my introductory intervention, we have taken inspiration from various quarters, in particular non-governmental organisations.
Before I finish, I would like to respond to Mr Mulder. It is true Mr Mulder, that the rules of the so-called 'Everything but arms' initiative include very strict controls on the origin of products that mean that only products from the least advanced countries benefit from the 'zero duty, zero quota' measure agreed for their benefit. These rules are very restrictive and some of the countries believe they are excessively so. It is therefore right the rules should be so rigorous.
I would say two lessons have been learnt from this debate. The first is that Mr Martinez appears to have certain existential concerns. This in itself is excellent news. The second is that, for once, there are excellent reasons for such concerns. On this occasion, I do actually share the view that agriculture concerns not just goods but our very being. I am sure my colleague Mr Fischler would agree on this too. Mr Martinez is right on this point. Agriculture is about goods that are produced, distributed and end up on our own or other people's plates. Agriculture is also about a service, however, and there is far less talk about that. The goods component of agriculture can be found on the market and in trade links. Goods are bought and sold. The service component of agriculture encompasses food security, the environment and welfare. This is not discussed. In general it is poorly served by market forces.
Agriculture is therefore made up of two interdependent elements. One can be seen to circulate, and could be deemed to fit the same rules as applied to the production of socks, tyres and shoes The other element cannot be equated to the trade in socks, tyres and shoes in any way whatsoever. This is the service component, and because of it we have a special relationship with what we eat and what we produce. The coexistence of the goods and the service components of agriculture is at the root of the difficulties we are up against. This is how we in Europe perceive agriculture and this is why Europe has adopted a balanced position on a number of outcomes. We are not, however, prepared to sacrifice what we believe to be the collective cost of agriculture.
We will pursue this concept of the two aspects of agriculture in our discussions. I have already made it clear to those of you who are interested in or indeed passionate about this issue that there is everything to gain from discussing this whole matter again, before the Cancun meeting. We should, if possible, debate the negotiation program as a whole, and not bit by bit disjointedly as we have this evening. Mr Franz Fischler and I are certainly willing to do so.
As an exception to the rule, I will give the floor to Mr De Rossa.
Mr President, I apologise for being late. I wanted to speak because my position in relation to agriculture is not the same as the position presented to this House by a number of other Irish Members. I say this because it is important for the variety of opinion that exists in relation to farming to be on the record. I welcome the proposals put forward by the Commission in relation to farming.
One of the issues that is constantly ignored in Ireland and elsewhere is the contradiction between our spending a considerable amount of money on development aid in assisting developing countries, and yet maintaining a common agricultural system which, at the same time, undermines the very people we claim to be trying to help with our development aid. That is an issue we have not yet come to grips with in Ireland or, to some extent, in the rest of Europe. It is not a position that you will hear too often from an Irish Member in this House and, for that reason, I wanted to put it on the record.
This intervention does not set a precedent since, as you know, if for any reason a Member cannot speak, they can present a written statement not exceeding 200 words once per part-session.
To end this debate, I have received six motions for resolutions presented in accordance with Rule 37(2) of the Rules of Procedure
Most of the countries worst affected by AIDS, malaria and tuberculosis are unable to produce the necessary treatments themselves. Forty-two million people are infected with AIDS in the world. Only 36 000 people are receiving treatment in Africa. Every day, 40 000 people die from infectious disease. The situation is therefore serious and urgent. In response to this situation, on 20 December last, the Northern countries gave in to the diktat by the United States which, in order to protect its pharmaceutical industry, vetoed the agreement on generic medicines. The European Union, however, wishing to protect its image, agreed to go back on the Doha acquis, by presenting highly restrictive definitions of the diseases in question and the countries concerned and allowing the establishment of a right for the WHO to assess the conduct of countries in this matter.
Hundreds of thousands of human lives are at risk. The European Commission has chosen to give the profits of the pharmaceutical industries precedence over life. Together with my group, I support the many NGOs that are asking for matters relating to public health to fall outside the scope of the WHO.